Exhibit 10.1

 

EXECUTION VERSION

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (together with all schedules, riders and
exhibits annexed hereto from time to time, this “Agreement”) is entered into
this 23rd day of August, 2012, between ALOSTAR BANK OF COMMERCE, a state banking
institution incorporated or otherwise organized under the laws of the State of
Alabama (“Lender”), and BROADWIND ENERGY, INC., a Delaware corporation
(“Borrower”).  All schedules, riders and exhibits annexed hereto are
incorporated herein and made a part hereof.

 

SECTION  1.                      DEFINITIONS

 

1.1                               Defined Terms. When used in this Agreement or
in any schedule, rider or exhibit hereto, the following terms shall have the
following meanings (terms defined in the singular to have the same meaning when
used in the plural and vice versa):

 

“Account Debtor” means a Person obligated to pay an Account.

 

“Accounts Formula Amount” means, on any date of determination thereof, an amount
equal to the percentage set forth in Item 1 of the Terms Schedule (or such
lesser percentage as Lender may in its reasonable credit judgment determine from
time to time) of the net amount of Eligible Accounts on such date.  As used
herein, the phrase “net amount of Eligible Accounts” shall mean the face amount
of such Accounts on any date less any and all returns, rebates, discounts (which
may, at Lender’s option, be calculated on shortest terms), credits, allowances
or Taxes at any time issued, owing, claimed by Account Debtors, granted,
outstanding or payable in connection with, or any interest accrued on the amount
of, such Accounts at such date.

 

“Affiliate” means a Person (a) which directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
another Person; (b) which beneficially owns or holds 10% or more of any class of
the Equity Interests of a Person; or (c) 10% or more of the Equity Interests
with power to vote of which is beneficially owned or held by another Person or a
Subsidiary of another Person.  For purposes hereof, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of any Equity Interest, by contract or otherwise.

 

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA PATRIOT Act.

 

“Applicable Variable Rate” shall have the meaning given to it in Item 8(a) of
the Terms Schedule.

 

“Appraised Value” means, as to any Equipment of Brad Foote, the orderly
liquidation value thereof as set forth in that certain appraisal performed by
Hilco Appraisal Services, LLC on June

 

--------------------------------------------------------------------------------


 

29, 2012, a copy of which has been provided to Lender, as the same in Lender’s
discretion may be replaced or renewed with appraisals performed pursuant to the
terms hereof.

 

“Authorized Officer” means each Senior Officer, each person identified in Item 2
of the Terms Schedule (if any), and each other person designated in writing by
Borrower to Lender as an authorized officer to make requests for Loans or other
extensions of credit hereunder.

 

“Availability” means, on any date of determination thereof, the amount that
Borrower is entitled to borrow as Revolver Loans on such date, such amount being
the difference derived when the sum of the principal amount of Revolver Loans
then outstanding (including any amounts that Lender may have paid for the
account of Borrower pursuant to any of the Loan Documents and that have not been
reimbursed by Borrower) is subtracted from the Borrowing Base on such date.  If
the amount outstanding is equal to or greater than the Borrowing Base, then
there shall be no Availability.

 

“Availability Reserve” means, on any date of determination thereof, an amount
equal to the sum of the following (without duplication):  (a) the Inventory
Reserve; (b) (i) the aggregate amount of rent, fees or other charges which are
more than 30 days past due at such time by any Obligor to any landlord of any
premises where any of the Collateral is located or to any processor, repairman,
mechanic or other Person who is in possession of any Collateral or has asserted
or is able to assert any Lien or claim thereto and (ii) any Availability Reserve
established pursuant to Section 5.1(a) or any other provision of this Agreement
or any Rider hereto; (c) any amounts which any Obligor is obligated to pay
pursuant to the provisions of any of the Loan Documents that Lender elects to
pay for the account of such Obligor in accordance with authority contained in
any of the Loan Documents; (d) additional reserves described in Item 3 of the
Terms Schedule; (e) the amount of any outstanding Bank Product Obligations owing
to Lender or any Affiliate of Lender; (f) any amounts which may become due under
the Wisconsin Claim Lien Law (Wisconsin Statutes Sections 109.09 or 109.03, as
the same may be amended, restated, or modified from time to time), and (g) such
additional reserves, in such amounts and with respect to such matters, as Lender
in its reasonable credit judgment may elect to impose from time to time.

 

“Bank Product Obligations” means all indebtedness or other obligations arising
out of or relating in any way to Bank Products.

 

“Bank Products” means any one or more of the following types of products,
services or facilities extended to Borrower by Lender or any Affiliate of Lender
(whether or not in reliance on Lender’s agreement to indemnify such Affiliate): 
(i) commercial credit or debit cards; (ii) merchant card services; (iii) cash
management services for operating, collections, payroll and trust accounts of
Borrower that are provided by Lender or any of its Affiliates, including
automated clearing house services, controlled disbursement services, electronic
funds transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services; (iv) products consisting of
interest rate protection agreements, foreign currency exchange agreements,
forward contracts, currency swap agreements, commodity price protection
agreements or other interest or currency exchange rate or commodity price
hedging arrangements; (v) equipment leasing arrangements between Borrower and
Lender or

 

2

--------------------------------------------------------------------------------


 

any Affiliate of Lender; and (vi)  such other banking products or services
provided by Lender or any Affiliate of Lender as may be requested by Borrower,
other than Letters of Credit.

 

“Bankruptcy Code” means title 11 of the United States Code.

 

“Borrower’s Books” means all of Borrower’s books and records relating to its
existence, governance, assets, liabilities or financial condition or any of the
Collateral, including minute books; ledgers and records indicating, summarizing
or evidencing Borrower’s assets or liabilities; all information relating to
Borrower’s business operations; and all computer records, programs, discs or
tape files, printouts, runs, and other information prepared or stored
electronically, including the equipment or any website or third party storage
provider containing or hosting such information.

 

“Borrowing Base” means, on any date of determination thereof, an amount equal to
the lesser of: (a) the Maximum Revolver Facility Amount on such date and (b) an
amount equal to (i) the sum of the Accounts Formula Amount plus the Inventory
Formula Amount on such date minus (ii) the Availability Reserve on such date.

 

“Borrowing Base Certificate” means a certificate, substantially in the form
attached hereto as Exhibit C, with appropriate insertions, to be submitted to
Lender by Borrower pursuant to this Agreement and certified as true and correct
by a Senior Officer.

 

“Brad Foote” means Brad Foote Gear Works, Inc., an Illinois corporation.

 

“Business Day” means any day of the week, excluding Saturdays, Sundays, each day
that is a legal holiday under the laws of the State of Georgia and each day on
which Lender is otherwise closed for transacting business with the public.

 

“Change in Law” means the occurrence, after the date of this Agreement, of (a)
the adoption or taking effect in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any governmental authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any governmental
authority.  For the avoidance of doubt, “Change in Law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directions issued thereunder or in
connection therewith or in implementation thereof regardless of the date
enacted, adopted, issued or implemented.

 

“Change of Control” means (a) the occurrence of any event (whether in one or
more transactions) which results in a transfer of Control of Borrower to a
Person who is not an original owner of Equity Interests in Borrower on the
Closing Date or (b) any merger or consolidation of or with Borrower or sale of
all or substantially all of the property of Borrower.  For purposes of this
definition, “Control of Borrower” shall mean the power, direct or indirect, (i)
to vote 50% or more of the Equity Interests having ordinary voting power for the
election of directors or managing agents of Borrower or (ii) to direct or cause
the direction of the management and the policies of Borrower by contract or
otherwise.

 

“Closing Date” means the date on which the initial Loan is funded hereunder.

 

3

--------------------------------------------------------------------------------


 

“Collateral” means all of the property and interests in property described in
Section 4.1, all property described in any of the Security Documents as security
for the payment or performance of any of the Obligations, and all other property
and interests in property that now or hereafter secure (or are intended to
secure) the payment or performance of any of the Obligations.

 

“Collections Account” means any Deposit Account maintained by Borrower at a bank
or other financial institution to which collections, deposits and other payments
on or with respect to the Collateral are to be made pursuant to the terms hereof
and in respect of which only Lender shall have access to withdraw or otherwise
direct the disposition of the funds on deposit therein.

 

“Commitment Termination Date” means the date that is the sooner to occur of (i)
the last day of the Term or (ii) the date on which the Commitments are
terminated pursuant to Section 3.2.

 

“Commitments” means all commitments and other undertakings of Lender in this
Agreement to make Loans or other extensions of credit to or for the benefit of
Borrower in accordance with the terms of this Agreement and of the other Loan
Documents.

 

“Compliance Certificate” means a Compliance Certificate, in the form of Exhibit
B attached hereto, with appropriate insertions, to be submitted to Lender by
Borrower pursuant to this Agreement and certified as true and correct by a
Senior Officer.

 

“Credit Support” means any guaranty, indemnity, security or other assurance of
payment or performance provided by Lender to induce a Person to extend credit to
or for the benefit of any Obligor, including the issuance of any Letter of
Credit by such Person for the account of any Obligor.

 

“Debt” means, as applied to a Person, without duplication:  (a) all items which
in accordance with GAAP would be included in determining total liabilities as
shown on the liability side of a balance sheet of such Person as of the date as
of which Debt is to be determined, including capitalized lease obligations; (b)
all contingent obligations of such Person; (c) all reimbursement obligations in
connection with letters of credit issued for the account of such Person; and (d)
in the case of Borrower (without duplication), the Obligations.  The Debt of a
Person shall include any recourse Debt of any partnership or joint venture in
which such Person is a general partner or joint venturer.

 

“Default” means an event or condition the occurrence of which would, with the
lapse of time or the giving of notice, or both, become an Event of Default.

 

“Deposit Account Control Agreement” means a deposit account control agreement
among Borrower, Lender and the financial institution named therein, pursuant to
which Lender shall have obtained “control” (as contemplated by Section 9-104 of
the UCC) of such deposit account.

 

“Dilution” means, as of any date of determination, a percentage that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits or other

 

4

--------------------------------------------------------------------------------


 

dilutive items as determined by Lender with respect to Borrower’s Accounts, by
(b) Borrower’s billings with respect to Accounts.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of five percent (5%),
rounded up to the nearest one tenth of a percentage point (0.10%).

 

“Disbursement Account” means any Deposit Account maintained by Borrower with a
financial institution for the purpose of receiving and disbursing the proceeds
of Loans made pursuant hereto.

 

“Disclosure Schedule” means the Disclosure Schedule annexed hereto.

 

“Distribution” means, in respect of any entity, (i) any payment of dividends or
other distributions on Equity Interests of the entity (except distributions
consisting of such Equity Interests) and (ii) any purchase, redemption or other
acquisition or retirement for value of any Equity Interests of the entity or an
Affiliate of the entity unless made contemporaneously from the net proceeds of
the sale of Equity Interests.

 

“Dollars” and the sign “$” means lawful money of the United States of America.

 

“Early Termination Fee” means a fee to be paid by Borrower to Lender pursuant to
Items 4 and 9(a)(iv) of the Terms Schedule.

 

“Eligible Account” means an Account which arises in the Ordinary Course of
Business of Borrower from the sale of goods or rendition of services, is payable
in Dollars and is subject to Lender’s duly perfected Lien; provided, however
that no Account shall be an Eligible Account if:  (a) it arises out of a sale
made by Borrower to a Subsidiary or an Affiliate of Borrower or to a Person
controlled by an Affiliate of Borrower; (b) it is due or unpaid for more than 60
days after the original due date shown on the invoice; (c) it is unpaid more
than 90 days after the original invoice date; (d) 50% or more of the Accounts
from the Account Debtor are not deemed Eligible Accounts hereunder; (e)  the
total unpaid Accounts of any Account Debtor exceed 20%  of the aggregate amount
of all Accounts, in each case, to the extent of such excess; (f) any covenant,
representation or warranty contained in this Agreement with respect to such
Account has been breached; (g) the Account Debtor is also Borrower’s creditor or
supplier, or the Account Debtor has disputed liability with respect to such
Account, or the Account Debtor has made any claim with respect to any other
Account due from such Account Debtor to Borrower, or the Account otherwise is or
may become subject to any right of setoff, counterclaim, recoupment, reserve,
defense or chargeback, provided that, the Accounts of such Account Debtor shall
be ineligible only to the extent of such dispute or right of offset,
counterclaim, recoupment, reserve, defense or chargeback; (h) an Insolvency
Proceeding has been commenced by or against the Account Debtor or the Account
Debtor has failed, suspended or ceased doing business; (i) the Account Debtor is
not or has ceased to be Solvent; (j) it arises from a sale to an Account Debtor
that is organized under the laws of any jurisdiction outside of the United
States or that has its principal office or place of business outside the United
States, except to the extent that the sale is supported or secured by a letter
of credit or credit insurance that is acceptable in all respects to Lender and
duly assigned to Lender; (k) it arises from a sale to the Account Debtor on a
bill-

 

5

--------------------------------------------------------------------------------


 

and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment or any
other repurchase or return basis; (l) the Account Debtor is the United States of
America or any department, agency or instrumentality thereof, unless Borrower is
not prohibited from assigning the Account and does assign its right to payment
of such Account to Lender, in a manner satisfactory to Lender, so as to comply
with the Assignment of Claims Act of 1940 (31 U.S.C. §3727 and 41 U.S.C. §15),
or is a state, county or municipality, or a political subdivision or agency
thereof and applicable law disallows or restricts an assignment of Accounts on
which it is the Account Debtor; (m) the Account Debtor is located in a state in
which Borrower is deemed to be doing business under the laws of such state and
which denies creditors access to its courts in the absence of qualification to
transact business in such state or of the filing of any reports with such state,
unless Borrower has qualified as a foreign entity authorized to transact
business in such state or has filed all required reports; (n) the Account is
subject to a Lien other than in favor of Lender; (o) the goods giving rise to
such Account have not been delivered to and accepted by the Account Debtor or
the services giving rise to such Account have not been performed by Borrower and
accepted by the Account Debtor or the Account otherwise does not represent a
final sale; (p) the Account is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment; (q) the Account represents a progress
billing or a retainage or arises from a sale on a cash-on-delivery basis; (r)
Borrower has made any agreement with the Account Debtor for any deduction
therefrom, except for discounts or allowances which are made in the Ordinary
Course of Business for prompt payment and which discounts or allowances are
reflected in the calculation of the face value of each invoice related to such
Account; (s) Borrower has made an agreement with the Account Debtor to extend
the time of payment thereof; (t) the Account represents, in whole or in part, a
billing for interest, fees or late charges, provided that such Account shall be
ineligible only to the extent of the amount of such billing; (u)  it arises from
the sale of Inventory that is not Eligible Inventory pursuant to clause (b) of
the definition of “Eligible Inventory”; or (v) it arises from a retail sale of
Inventory to a Person who is purchasing the same primarily for personal, family
or household purposes.

 

“Eligible Inventory” means Inventory which is owned by Borrower (other than
packaging or shipping materials, labels, samples, display items, bags,
replacement parts and manufacturing supplies); provided, however that, no
Inventory shall be Eligible Inventory unless: (a) it is raw materials or
finished goods; (b) it is owned by Borrower and it is not held by Borrower on
consignment from or subject to any guaranteed sale, sale-or-return,
sale-on-approval or repurchase agreement with any supplier; (c) it is in good,
new and saleable condition and is not damaged, defective, shopworn or otherwise
unfit for sale; (d) it is not slow-moving, obsolete or unmerchantable and is not
goods returned to Borrower by or repossessed from an Account Debtor; (e) it
meets all standards imposed by any governmental authority and does not
constitute hazardous materials under any Environmental Law to the extent such
goods can be transported or sold only with licenses or permits that are not
readily available; (f) it conforms in all respects to the warranties and
representations set forth in this Agreement and is fully insured in the manner
required by this Agreement; (g) it is at all times subject to Lender’s duly
perfected, first priority security interest and no other Lien; (h) it is in
Borrower’s possession and control at a location in compliance with this
Agreement, is not in transit or outside the continental United States and is not
consigned to any Person; (i) it is not the subject of a negotiable warehouse
receipt or other negotiable document; and (j) it has not been sold or

 

6

--------------------------------------------------------------------------------


 

leased and Borrower has not received any deposit or downpayment in respect
thereof in anticipation of a sale.

 

“Environmental Laws” means all federal, state, local and foreign laws, rules,
regulations, codes, ordinances, orders and consent decrees (together with all
programs, permits and guidance documents promulgated by regulatory agencies, to
the extent having the force of law), now or hereafter in effect, that relate to
public health (but excluding occupational safety and health, to the extent
regulated by OSHA) or the protection or pollution of the environment, whether
now or hereafter in effect, including the Comprehensive Environmental Response
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Clean Water Act, the Clean Air Act, the Toxic
Substances Act, and the Resource Conservation and Recovery Act.

 

“Equity Interest” means the interest of (a) a shareholder in a corporation, (b)
a partner (whether general or limited) in a partnership (whether general,
limited or limited liability), (c) a member in a limited liability company, or
(d) any other Person having any other form of equity security or ownership
interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Event of Default” means the occurrence of any one of the events set forth in
Section 10.

 

“Executive Order No. 13224” means executive order no. 13224 effective September
24, 2001, as the same has been, or shall hereafter be, renewed, extended,
amended or replaced.

 

“Fees” means all fees payable pursuant to Section 2.4(a).

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries for
accounting and tax purposes, which is described in the Disclosure Schedule.

 

“Full Payment” means the full, final and indefeasible payment of all of the
Obligations (or, in the case of any contingent Obligations, such as Letters of
Credit, the cash collateralization of such contingent Obligations in a manner
satisfactory to Lender and to the extent of 105% of the liquidated or estimated
amount of such contingent Obligations); and termination of the Commitments.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Great Western Bank Loan Agreement” means that certain Business Loan Agreement,
dated as of March 5, 2010, by and among Broadwind Towers, Inc. (f/k/a Tower Tech
Systems Inc.) and Great Western Bank, as the same may be amended, modified,
supplemented, replaced, renewed or refinanced from time to time as permitted by
the terms of this Agreement.

 

“Great Western Bank Loan Documents” means the Great Western Bank Loan Agreement
any and all mortgages, notes, agreements, instruments or other documents related
thereto or executed in connection therewith, as the same may be amended,
modified, supplemented,

 

7

--------------------------------------------------------------------------------


 

replaced, renewed or refinanced from time to time in accordance with the terms
of this Agreement.

 

“Great Western Bank Obligations” means the indebtedness incurred by Broadwind
Towers, Inc. under the Great Western Bank Loan Agreement.

 

“Guarantor” means individually, and “Guarantors” means collectively, each Person
who at any time guarantees the payment or performance of any Obligations,
including each Person listed on Item 5 of the Terms Schedule as a Guarantor.

 

“Guaranty” means each guaranty agreement at any time executed by a Guarantor
with respect to any of the Obligations.

 

“Indemnified Claim” means any and all claims, demands, liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, awards, remedial response
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable attorneys’, accountants’, consultants’ or paralegals’ fees and
expenses), whether arising under or in connection with any of the Loan
Documents, any applicable law (including any Environmental Laws) or otherwise,
that may now or hereafter be suffered or incurred by any Indemnitee and whether
suffered or incurred in or as a result of any investigation, litigation,
arbitration or other judicial or non-judicial proceedings or any appeals related
thereto.

 

“Indemnitees” means Lender, each Affiliate of Lender, and all officers,
directors, employees and agents (including legal counsel) of Lender and each
Affiliate of Lender.

 

“Insolvency Proceeding” means any action, case or proceeding commenced by or
against a Person under any state, federal or foreign law, or any agreement of
such Person, for (a) the entry of an order for relief under any chapter of the
Bankruptcy Code or other insolvency or debt adjustment law (whether state,
federal or foreign), (b) the appointment of a receiver (or administrative
receiver), trustee, liquidator administrator, conservator or other custodian for
such Person or any part of its property, (c) an assignment or trust mortgage for
the benefit of creditors of such Person, or (d) the liquidation, dissolution or
winding up of the affairs of such Person.

 

“Inventory Formula Amount” means, on any date of determination thereof, an
amount equal to the lesser of (a) the Accounts Formula Amount, and (b) the
percentage set forth in Item 6(b) of the Terms Schedule of the Value or NOLV (as
applicable under Item 6 of the Terms Schedule) of Eligible Inventory on such
date.

 

“Inventory Reserve” means such reserves as may be established from time to time
by Lender in its reasonable credit judgment to reflect changes in the salability
of any Eligible Inventory in the Ordinary Course of Business or such other
factors as may negatively impact the value of any Eligible Inventory.  Without
limiting the generality of the foregoing, such reserves may include reserves
based on obsolescence, seasonality, theft or other shrinkage, imbalance, change
in composition or mix, or markdowns.

 

“Lender Expenses” means all of the following, without duplication: (a) Taxes and
insurance premiums required to be paid by Borrower under this Agreement or any
of the other Loan

 

8

--------------------------------------------------------------------------------


 

Documents which are paid or advanced by Lender; (b) filing, recording,
publication and search fees paid or incurred by Lender, including all recording
taxes and indebtedness taxes; (c) the costs, fees (including reasonable
attorneys’ and paralegals’ fees) and expenses reasonably incurred by Lender (i)
to inspect, copy, audit or examine Borrower or any of Borrower’s Books or
inspect, verify, count or appraise any Collateral; (ii) to correct any Default
or enforce any provision of any of the Loan Documents, whether or not litigation
is commenced; (iii) in gaining possession of, maintaining, handling, preserving,
insuring, storing, shipping, preparing for sale, advertising for sale, selling
or foreclosing a Lien upon any of the Collateral, whether or not a sale is
consummated; (iv) in collecting any Accounts or Payment Intangibles or
recovering any of the Obligations; (v) in structuring, drafting, reviewing,
implementing or preparing any of the Loan Documents and any amendment,
modification or waiver of this Agreement or any of the other Loan Documents;
(vi)  in defending the validity, priority or enforceability of Lender’s Liens;
and (vii) in monitoring or seeking any relief in any Insolvency Proceeding
involving an Obligor; and (d) all other costs and expenses incurred by Lender
and described in Section 2.4(b).

 

“Letter of Credit” means a standby letter of credit issued by Lender or an
Affiliate of Lender or by another Person in reliance (in whole or in part) upon
Credit Support provided by Lender.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on common law, statute or contract.  The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting property.  For the purpose hereof, Borrower shall be deemed to be the
owner of any property which it has acquired or holds subject to a conditional
sale agreement or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person for security purposes.

 

“Lien Waiver/Access Agreement” means an agreement in favor of Lender providing
for the waiver or subordination of Liens from any lessor, mortgagee, warehouse
operator, processor, customs broker, carrier, or other Person that may have
lienholders’ enforcement rights with respect to any Collateral, by which such
Person shall waive or subordinate its Liens and claims with respect to any
Collateral in favor of Lender’s Liens and shall assure Lender’s access to any
Collateral in such Person’s possession for the purpose of allowing Lender to
enforce its rights and Liens with respect to such Collateral.

 

“Loan” means an advance of money made by Lender to Borrower pursuant to the
terms of this Agreement, including any Rider.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Security
Documents, Lien Waiver/Access Agreements, and any other agreements entered into
between Lender and any Obligor in connection with this Agreement or to evidence
or govern the terms of any of the Obligations, including letter of credit
agreements, mortgages, deeds of trust, guaranties, assignments, pledge
agreements, subordination agreements, agreements relating to Bank Products, and
any and all other documents, agreements, certificates and instruments executed
and/or delivered by any Obligor pursuant hereto or in connection herewith.

 

9

--------------------------------------------------------------------------------


 

“Lockbox Agreement” means each agreement between Borrower and a bank concerning
the establishment of the lockbox and related bank Deposit Account for the
collection of and remittance to Lender of payments received with respect to the
Accounts.

 

“Margin Stock” shall have the meaning ascribed to it in Regulation U of the
Board of Governors of the Federal Reserve System.

 

“Material Adverse Effect” means the effect of any event, condition, action,
omission or circumstance, which, alone or when taken together with other events,
conditions, actions, omissions or circumstances occurring or existing
concurrently therewith, (a) has, or with the passage of time could reasonably be
expected to have, a material adverse effect upon the business, operations,
properties, prospects or condition (financial or otherwise) of the Obligors,
taken as a whole; (b) has or could be reasonably expected to have any material
adverse effect upon the validity or enforceability of this Agreement or any of
the other Loan Documents; (c) has any material adverse effect upon the value of
the whole or any material part of the Collateral, the Liens of Lender with
respect to the Collateral or the priority of any such Liens; (d) materially
impairs the ability of any Obligor to perform its obligations under this
Agreement or any of the other Loan Documents, including repayment of any of the
Obligations when due; or (e) materially impairs the ability of Lender to enforce
or collect the Obligations or realize upon any of the Collateral in accordance
with the Loan Documents or applicable law.

 

“Material Agreement” means any agreement, instrument or arrangement to which
Borrower or any Subsidiary is a party for which default in the performance,
observance or fulfillment of any of the material obligations, covenants or
conditions contained therein could reasonably be expected to have a Material
Adverse Effect.

 

“Maximum Revolver Facility Amount” means an amount equal to the amount shown on
Item 7 of the Terms Schedule.

 

“Money Borrowed” means, as applied to any Obligor, without duplication:  (a)
Debt arising from the lending of money by any other Person to such Obligor; (b)
Debt, whether or not in any such case arising from the lending of money by
another Person to such Obligor, (i) which is represented by notes payable or
drafts accepted that evidence extensions of credit, (ii) which constitutes
obligations evidenced by bonds, debentures, notes or similar instruments, or
(iii) upon which interest charges are customarily paid (other than accounts
payable) or that was issued or assumed as full or partial payment for property;
(c) Debt under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP; (d) reimbursement obligations with
respect to letters of credit or guarantees relating thereto; and (e) Debt of
such Obligor under any guaranty of obligations that would constitute Debt for
Money Borrowed under clauses (a) through (d) hereof, if owed directly by such
Obligor.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“New Markets Tax Credit Loan Agreement” means that certain Loan Agreement dated
as of July 20, 2011, by and between Broadwind Services, LLC, a Delaware limited
liability company and AMCREF Fund VII, LLC, a Louisiana limited liability
company, as the same may be amended, modified, supplemented, replaced, renewed
or refinanced from time to time in accordance with the terms of this Agreement.

 

10

--------------------------------------------------------------------------------


 

“New Markets Tax Credit Loan Documents” means the New Markets Tax Credit Loan
Agreement, the New Markets Tax Credit Security Agreement, and any and all notes,
agreements, instruments or other documents related to any of the foregoing or
executed in connection therewith, as the same may be amended, modified,
supplemented, replaced, renewed or refinanced from time to time in accordance
with the terms of this Agreement.

 

“New Markets Tax Credit Obligations” means the indebtedness incurred by
Broadwind Services, LLC, a Delaware limited liability company under the New
Markets Tax Credit Loan Agreement.

 

“New Markets Tax Security Agreement” means that certain Security Agreement dated
as of July 20, 2011 by and between Broadwind Services, LLC, a Delaware limited
liability company and AMCREF Fund VII, LLC, a Louisiana limited liability
company, as the same may be amended, modified, supplemented, replaced, renewed
or refinanced from time to time in accordance with the terms of this Agreement.

 

“NOLV” means, as to any property, the expected dollar amount to be realized at
an orderly negotiated sale of such property, net of operating expenses,
liquidation expenses, and commissions, as determined by Lender from time to time
based on the most recent Qualified Appraisal of such property.

 

“Note” means a promissory note executed by Borrower at Lender’s request to
evidence any of the Obligations, including the Revolver Note.

 

“Obligations” means all Debts, liabilities, obligations, covenants, and duties
at any time or times owing by Borrower to Lender of any kind and description,
whether incurred pursuant to or evidenced by any of the Loan Documents or
pursuant to any other agreement between Lender and Borrower or otherwise, and
whether direct or indirect, absolute or contingent, due or to become due, or
joint or several, including the principal of and interest on the Loans, all Bank
Product Obligations, all Fees, all obligations of Borrower under any
indemnification of Lender, all obligations of Borrower to reimburse Lender in
connection with any Letter of Credit or bankers acceptances, all obligations of
Borrower to reimburse Lender for any Credit Support, and all Lender Expenses. 
Without limiting the generality of the foregoing, the term “Obligations” shall
include all Debts, liabilities and obligations incurred by Borrower to Lender in
any bankruptcy case of Borrower and any interest, fees or other charges accrued
in any such bankruptcy case, whether or not any such interest, fees or other
charges are recoverable from Borrower or its estate under 11 U.S.C. §506.

 

“Obligor” means Borrower, each Guarantor, and each other Person that is at any
time liable for the payment of the whole or any part of the Obligations or that
has granted in favor of Lender a Lien upon any of such Person’s assets to secure
payment of any of the Obligations.

 

“Ordinary Course of Business” means, with respect to any transaction involving
any Person, the ordinary course of such Person’s business, as conducted by such
Person in accordance with past practices and undertaken by such Person in good
faith and not for the purpose of evading any covenant or restriction in any Loan
Document.

 

“Organic Documents” means, with respect to any entity, its charter, certificate
or articles of incorporation, bylaws, articles of organization, limited
liability agreement, operating

 

11

--------------------------------------------------------------------------------


 

agreement, members agreement, shareholders agreement, partnership agreement,
certificate of partnership, certificate of formation, voting trust, or similar
agreement or instrument governing the formation or operation of such Person.

 

“OSHA” means the Occupational Safety and Hazard Act of 1970.

 

“Overadvance” shall have the meaning given to it in Section 2.1(c).

 

“Parent” means Broadwind Energy, Inc., a Delaware corporation.

 

“Permitted Asset Disposition” means a sale, lease, license, consignment or other
transfer or disposition of assets (real or personal, tangible or intangible) of
Borrower, including a disposition of property of Borrower in connection with a
sale-leaseback transaction or synthetic lease, in each case only if such
disposition (a)is with respect to assets that are not Collateral; (b)  consists
of the sale of Inventory of Borrower in the Ordinary Course of Business; (c) is
a disposition of Equipment constituting Collateral permitted by Section 5.4(b);
or (d) arises solely from a termination of a lease of real or personal property
that is not necessary in an Obligor’s Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from such Obligor’s default or failure to perform under such lease.

 

“Permitted Debt” means the Obligations, Subordinated Debt existing on the
Closing Date or incurred after the Closing Date on terms acceptable to Lender,
accounts payable to trade creditors that are not aged more than 90 days from
billing date or more than 45 days from the due date to the extent incurred in
the Ordinary Course of Business and paid within such time period (unless the
same are being Properly Contested), purchase money obligations secured by Liens
that are Permitted Liens, Debt for accrued payroll, Taxes and other operating
expenses incurred in the Ordinary Course of Business so long as payment thereof
is not past due and payable unless, in the case of Taxes, such Taxes are being
Properly Contested, capital leases, the Great Western Bank Obligations, and the
New Markets Tax Credit Obligations, and such other Debt as appears on the
Disclosure Schedule, to the extent provided therein.

 

“Permitted Lien” means any of the following: (a) Liens at any time granted in
favor of Lender; (b) Liens for Taxes (excluding any Lien imposed pursuant to the
provisions of ERISA) not yet due or being Properly Contested; (c) statutory
Liens (excluding any Lien for Taxes) arising in the Ordinary Course of Business
of Borrower or a Subsidiary, but only if and for so long as payment in respect
of such Liens is not at the time required or the Debt secured by any such Liens
is being Properly Contested and such Liens do not materially detract from the
value of the property of Borrower or such Subsidiary and do not materially
impair the use thereof in the operation of Borrower’s or such Subsidiary’s
business; (d) purchase money Liens securing Debt incurred for the purchase of
fixed assets, provided that such Liens are confined to the property so acquired
and secure only the Debt incurred to acquire such property; (e) Liens arising
from the rendition, entry or issuance against Borrower or any Subsidiary, or any
property of Borrower or any Subsidiary, of any judgment, writ, order, or decree
for so long as each such Lien is in existence for less than 30 consecutive days
after it first arises or the judgment is being Properly Contested and is at all
times junior in priority to any Liens in favor of Lender; (f) normal and
customary rights of setoff upon deposits of cash in favor of banks and other
depository institutions and Liens of a collecting bank arising under the UCC on
payment items in the course of collections; (g) Liens in existence immediately
prior to the Closing Date that are satisfied in

 

12

--------------------------------------------------------------------------------


 

full and released on the Closing Date as a result of the application of
Borrower’s cash on hand at the Closing Date or the proceeds of Loans made on the
Closing Date;  (h) capital leases and any interest or title of a lessor under,
and Liens arising from, UCC financing statements (or equivalent filings or
registrations in foreign jurisdictions) relating to operating leases;
(i) pledges or deposits in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance, old age pensions or other social
security or retirement benefits legislation, other than any Lien imposed by
ERISA; (j) pledges or deposits to secure the performance of bids, trade
contracts, licenses and leases, surety bonds, performance bonds and other
obligations of like nature incurred in the Ordinary Course of Business and in an
aggregate amount not to exceed $2,000,000; and (k) such other Liens as appear on
the Disclosure Schedule, to the extent provided therein.

 

“Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, joint stock company, land trust,
business trust, or unincorporated organization, or a governmental authority.

 

“Plan” means an employee pension benefit plan that is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code and that is either (a) maintained by Borrower for
employees or (b) maintained pursuant to a collective bargaining agreement or any
other arrangement under which more than one employer makes contributions and to
which Borrower is then making or accruing an obligation to make contributions or
has within the preceding 5 years made or accrued such contributions.

 

“Pledge Agreement” means each pledge agreement executed by a Borrower or
Guarantor in favor of Lender.

 

“Properly Contested” means, in the case of any Debt of an Obligor (including any
Taxes) that is not paid as and when due or payable by reason of such Obligor’s
bona fide dispute concerning its liability to pay same or concerning the amount
thereof, (a) such Debt is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Obligor has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Debt will not have a Material Adverse Effect and
will not result in a forfeiture or sale of any assets of such Obligor; (d) no
Lien is imposed upon any of such Obligor’s assets with respect to such Debt
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of Lender (except only with respect to property taxes that have
priority as a matter of applicable state law) and enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute; (e) if the Debt results from, or is determined by the entry, rendition
or issuance against an Obligor or any of its assets of a judgment, writ, order
or decree, enforcement of such judgment, writ, order or decree is at all times
stayed pending a timely appeal or other judicial review; and (f) if such contest
is abandoned, settled or determined adversely (in whole or in part) to such
Obligor, such Obligor forthwith pays such Debt and all penalties, interest and
other amounts due in connection therewith.

 

“Qualified Appraisal” means an appraisal conducted in a manner and with such
scope and using such methods as are acceptable to Lender by an appraiser
selected by, or acceptable to, Lender, the results of which are acceptable to
Lender in all material respects.

 

13

--------------------------------------------------------------------------------


 

“Revolver Note” means the Revolver Note to be executed by Borrower in favor of
Lender in the form of Exhibit A attached hereto, which shall be in the face
amount of the Maximum Revolver Facility Amount and which shall evidence all
Revolver Loans made by Lender to Borrower pursuant to this Agreement.

 

“Rider” means any Rider to this Agreement from time to time.

 

“Schedules” means the Terms Schedule and the Disclosure Schedule.

 

“Security Documents” means each instrument or agreement now or at any time
hereafter securing or assuring payment of the whole or any part of the
Obligations, including each Guaranty, Deposit Account Control Agreement, Lockbox
Agreement, and Pledge Agreement.

 

“Senior Officer” means, on any date, any person occupying any of the following
positions with Borrower: the chairman of the board of directors, president,
chief executive officer, chief financial officer, treasurer or secretary of
Borrower.

 

“Solvent” means, as to any Person, such Person (a) owns property whose fair
salable value is greater than the amount required to pay all of such Person’s
debts (including contingent, subordinated, unmatured and unliquidated
liabilities), (b) owns property whose present fair salable value (as defined
below) is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured, (c) is able to pay all of its debts as such debts
mature, (d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage, (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code, and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any of the Loan Documents, or made any conveyance pursuant to
or in connection therewith, with actual intent to hinder, delay or defraud
either present or future creditors of such Person or any of its Subsidiaries. 
As used herein, the term “fair salable value” of a Person’s assets means the
amount that may be realized within a reasonable time, either through collection
or sale of such assets at the regular market value, based upon the amount that
could be obtained for such assets within such period by a capable and diligent
seller from an interested buyer who is willing (but is under no compulsion) to
purchase under ordinary selling conditions.

 

“Subordinated Debt” means all of the indebtedness owed by Borrower to any Person
the repayment of which is subordinated to the repayment of the Obligations
pursuant to the terms of a debt subordination agreement approved by Lender in
its discretion.

 

“Subsidiary” means any Person in which 50% or more of all Equity Interests (or
50% of all Equity Interests having a power to vote) is owned, directly or
indirectly, by Borrower, one or more other Subsidiaries of Borrower or Borrower
and one or more other Subsidiaries.

 

“Taxes” means any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including income, receipts, excise, property, sales, use, transfer, license,
payroll, withholding, social security and franchise taxes now or hereafter
imposed or levied by the United States or any other governmental

 

14

--------------------------------------------------------------------------------


 

authority and all interest, penalties, additions to tax and similar liabilities
with respect thereto, but excluding, in the case of Lender, taxes imposed on or
measured by the net income or overall gross receipts of Lender.

 

“Terms Schedule” means the Terms Schedule annexed hereto.

 

“UCC” means the Uniform Commercial Code (or any successor statute) as adopted
and in force in the State of New York from time to time or, when the laws of any
other state govern the method or manner of the perfection or enforcement of any
security interest in any of the Collateral, the Uniform Commercial Code (or any
successor statute) of such state.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).

 

“Value” means, with reference to the value of Eligible Inventory, value
determined by Lender on the basis of the lower of cost or market of such
Eligible Inventory, calculated on a first-in, first-out basis in accordance with
GAAP.

 

1.2                               Other Terms Defined in this Agreement.  The
following terms are defined in the applicable provisions of this Agreement:

 

Default Rate

 

Section 2.3

 

Excess

 

Section 2.5

 

Governing Rate

 

Section 2.3

(a)

Interest

 

Section 2.5

 

Loan Account

 

Section 2.8

 

Minimum Interest Charge

 

Section 2.2

(a)

Overadvance

 

Section 2.1

(c)

Revolver Loan

 

Section 2.1

(a)

Schedule of Accounts

 

Section 5.2

(a)

Term

 

Section 3.1

 

 

1.3                               UCC Terms.  All other capitalized terms
contained in this Agreement and not otherwise defined herein shall have, when
the context so indicates, the meanings provided for by the UCC to the extent the
same are used or defined therein.  Without limiting the generality of the
foregoing, the following terms shall have the meaning ascribed to them in the
UCC: Accessions, Account, Chattel Paper, Commercial Tort Claim, Deposit Account,
Document, Electronic Chattel Paper, Equipment, Fixtures, Goods, General
Intangible, Instrument, Inventory, Investment Property, Letter-of-Credit Right,
Payment Intangible, Proceeds, Securities, Securities Account, and Software.

 

1.4                               Accounting Terms.  Unless otherwise specified
herein, all terms of an accounting nature used in this Agreement shall be
interpreted, all accounting determinations under this Agreement shall be made,
and all financial statements required to be delivered under this Agreement shall
be prepared in accordance with GAAP as in effect from time to time, applied on a
basis consistent (except for changes approved by Borrower’s independent
certified public accountants) with the most recent audited financial statements
of Borrower and its Subsidiaries

 

15

--------------------------------------------------------------------------------


 

delivered to Lender and using substantially the same method for inventory
valuation as used in such audited financial statements. If at any time any
change in GAAP would affect the interpretation or computation of any
representation, warranty or covenant set forth in this Agreement, and either
Borrower or Lender shall so request, Borrower and Lender shall negotiate in good
faith to amend such provision to preserve the original intent thereof in light
of such change in GAAP; provided, that until so amended, (a) such provision
shall continue to be interpreted and computed in accordance with GAAP prior to
such change therein and (b) Borrower shall provide to Lender a written
reconciliation, in form reasonably satisfactory to Lender, between computations
of such provision made before and after giving effect to such change in GAAP.

 

1.5                               Certain Matters of Construction.  The terms
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular section, paragraph or
subdivision.  Any pronoun used shall be deemed to cover all genders.  The
section titles and list of exhibits appear as a matter of convenience only and
shall not affect the interpretation of this Agreement.  All references to
statutes shall include all amendments of same and implementing regulations and
any amendments of same and any successor statutes and regulations; to any
instrument, agreement or other documents (including any of the Loan Documents)
shall include all modifications and supplements thereto and all restatements,
extensions or renewals thereof to the extent such modifications, supplements,
restatements, extensions or renewals of any such documents are permitted by the
terms thereof and not prohibited by the terms of this Agreement; to any Person
(including Borrower or Lender) shall mean and include the successors and
permitted assigns of such Person; to “including” and “include” shall be
understood to mean “including, without limitation”; or to the time of day shall
mean the time of day on the day in question in Atlanta, Georgia, unless
otherwise expressly provided in this Agreement.  A Default or an Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default first occurs to the date on which
such Default or Event of Default is waived in writing pursuant to this Agreement
or, in the case of a Default, is cured within any period of cure expressly
provided in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing.  All
calculations of value shall be in Dollars, all Loans shall be funded in Dollars
and all Obligations shall be repaid in Dollars.  Whenever in any provision of
this Agreement Lender is authorized to take or decline to take any action
(including making any determination) in the exercise of its “discretion,” such
provision shall be understood to mean that Lender may take or refrain to take
such action in its sole and absolute discretion.  Whenever the phrase “to the
best of Borrower’s knowledge” or words of similar import relating to the
knowledge or the awareness of Borrower are used in this Agreement or other Loan
Documents, such phrase shall mean and refer to (i) the actual knowledge of a
Senior Officer of Borrower or (ii) the knowledge that a Senior Officer would
have obtained if such Senior Officer had engaged in good faith and diligent
performance of his or her duties, including the making of such reasonably
specific inquiries as may be necessary of the officers, employee or agents of
Borrower and a good faith attempt to ascertain the existence or accuracy of the
matter to which such phrase relates.

 

16

--------------------------------------------------------------------------------


 

SECTION 2.                         LOANS AND TERMS OF REPAYMENT

 

2.1                               Revolver Loans.

 

(a)                                 Subject to all of the terms and conditions
in this Agreement, Lender agrees to make advances to Borrower (each a “Revolver
Loan”) on any Business Day during the period from the Closing Date through the
Business Day before the last day of the Term, not to exceed an aggregate
principal amount outstanding at any time equal to the Maximum Revolver Facility
Amount, which Revolver Loans may be repaid and reborrowed in accordance with the
provisions of this Agreement; provided, however, that Lender shall have no
obligation to honor any request for a Revolver Loan on or after the Commitment
Termination Date or if at the time of the proposed funding thereof the aggregate
principal amount of all Revolver Loans then outstanding (together with the
amount of any Revolver Loans for which a request is pending) exceeds, or would
exceed after the funding of such Revolver Loan, the Borrowing Base.  The
proceeds of Revolver Loans shall be used by Borrower solely for one or more of
the following purposes: (i) to satisfy any non-insider Debt outstanding on the
Closing Date; (ii) to pay the Fees and transaction expenses associated with the
closing of the transaction described herein; (iii) to pay any of the Obligations
in accordance with this Agreement; and (iv) to make expenditures for other
lawful purposes of Borrower to the extent such expenditures are not prohibited
by this Agreement or applicable law.  In no event may any Revolver Loan proceeds
be used to purchase or to carry, or to reduce, retire or refinance any Debt
incurred to purchase or carry, any Margin Stock or for any related purpose that
violates the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System.  The Revolver Loans made by Lender and interest
accruing thereon shall be evidenced by the records of Lender (including the Loan
Account) and by the Revolver Note.  The Revolver Loans shall bear interest as
set forth in Section 2.3.

 

(b)                                 Whenever Borrower desires to obtain funding
of a Revolver Loan hereunder, Borrower shall give Lender prior written notice
(or telephonic notice promptly confirmed in writing) of such borrowing request,
which shall be in such form as may be required by Lender (provided that an email
containing a pdf copy of such notice shall be sufficient) and signed by a Senior
Officer.  Such notice of borrowing shall be given by Borrower no later than
2:00 p.m. on the Business Day of the requested borrowing at the office
designated by Lender from time to time, and notices received by Lender after
2:00 p.m.) shall be deemed received on the next Business Day.  Each such notice
of borrowing (or telephonic notice thereof) shall be irrevocable and shall
specify (A) the principal amount of the borrowing, (B) the date of borrowing
(which shall be a Business Day), (C) the account of Borrower to which the
proceeds of such borrowing are to be disbursed, and (D) which Borrower shall
receive such proceeds.  Unless payment is otherwise timely made by Borrower, the
becoming due of any amount required to be paid with respect to any of the
Obligations (including any interest thereon) shall be deemed irrevocably to be a
request (without any requirement for the submission of a notice of borrowing)
for a Revolver Loan on the due date of and in an aggregate amount required to
pay such Obligations and the proceeds of such Revolver Loan may be disbursed by
way of direct payment of the relevant Obligations; provided, however, that
Lender shall have no obligation to honor any deemed request for a Revolver Loan
on or after the Commitment Termination Date, when an Overadvance exists or would
result from such funding or when any applicable condition precedent set forth in
Section 6 hereof is not satisfied, but Lender may do so in its discretion and
without regard to the existence of, and without being deemed to have waived, any
Default or Event of Default

 

17

--------------------------------------------------------------------------------


 

and regardless of whether such Revolver Loans is funded on or after the
Commitment Termination Date.

 

(c)                                  If the unpaid balance of Revolver Loans
outstanding at any time should exceed the Borrowing Base at such time (such
excess referred to as an “Overadvance”), such Revolver Loans shall nevertheless
constitute Obligations that are secured by all of the Collateral and entitled to
all the benefits of the Loan Documents.  All Overadvances shall be payable on
demand and shall bear interest as provided in Section 2.3.

 

(d)                                 Borrower irrevocably authorizes Lender to
disburse the proceeds of each Revolver Loan requested, or deemed to be
requested, pursuant to Section 2.1(b), as follows: (i) the proceeds of each
Revolver Loan requested by Borrower shall be disbursed by Lender in immediately
available funds, in the case of the initial borrowing, in accordance with the
terms of the written disbursement letter from Borrower, and in the case of each
subsequent borrowing, by wire transfer to the Disbursement Account or such other
bank account as may be agreed upon by Borrower and Lender from time to time; and
(ii) the proceeds of each Revolver Loan deemed requested by Borrower shall be
disbursed by Lender by way of direct payment of the relevant Obligation.

 

(e)                                  Borrower may, upon notice to Lender no
later than 2:00 p.m. on the date of the prepayment (which must be a Business
Day) specifying that it is paying the Revolver Loans, prepay without penalty or
premium the Revolver Loans in whole at any time or in part by paying the
principal amount to be paid. Each such voluntary prepayment shall be applied to
prepay the Revolver Loans as directed by Borrower.

 

2.2                               Payments.  (a) All payments with respect to
any of the Obligations shall be made to Lender on the date when due, in
immediately available funds, without any offset or counterclaim. Except where
evidenced by a Note or other instrument issued or made by Borrower to Lender or
its order specifically containing payment provisions that are in conflict with
this Section 2.2 (in which event the conflicting provisions of said Note or
other instrument shall govern and control), the Obligations shall be due and
payable as follows:

 

(i)                                     Principal payable on account of the
Loans shall be payable by Borrower to Lender upon the earliest of (A) promptly
after the receipt by Lender or Borrower of any proceeds of any of the
Collateral, to the extent of such proceeds, (B) the occurrence of an Event of
Default in consequence of which the maturity and payment of the Obligations is
accelerated, and (C) the Commitment Termination Date; provided, however, that if
an Overadvance shall exist at any time, Borrower shall, on demand, repay the
Obligations in accordance with Section 2.1(c) to the extent necessary to
eliminate the Overadvance.

 

(ii)                                  Interest accrued on the principal balance
of the Loans shall be due and payable on each of (A) the first day of each
month, computed through the last day of the preceding month; (B) the occurrence
of an Event of Default in consequence of which the maturity and payment of the
Obligations is accelerated; and (C) the Commitment Termination Date; provided,
however that Borrower shall pay Lender interest in an amount not less than
$60,000 per

 

18

--------------------------------------------------------------------------------


 

fiscal quarter (the “Minimum Interest Charge”); provided, further, that for
(a) the fiscal quarter ending September 30, 2012, the Minimum Interest Charge
shall be reduced on a pro rata basis based upon on the number of days which
actually elapsed between the beginning of such fiscal quarter and the Closing
Date, and (b) the fiscal quarter during which the Commitment Termination Date
occurs, the Minimum Interest Charge shall be reduced on a pro rata basis based
upon the number of days actually elapsed during such quarter. Borrower shall pay
for each fiscal quarter any difference between the Minimum Interest Charge and
(a) the interest amounts otherwise payable during such fiscal quarter
(including, without limitation, interest during the collection days as set forth
in Section 2.7) plus (b) the Unused Revolver Fee (as defined in the Terms
Schedule) payable during such fiscal quarter.

 

(iii)                               The balance of the Obligations requiring the
payment of money, if any, shall be payable by Borrower to Lender as and when
provided in the Loan Documents, or, if the date of payment is otherwise not
specified in the Loan Documents, on demand.

 

(b)                                  Whenever any payment of any of the
Obligations shall be due on a day that is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day and, if
the day for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended period of time.

 

(c)                                   To the extent that Borrower makes a
payment to Lender, or Lender receives payment from the proceeds of any
Collateral or exercises its right of setoff, and such payment or the proceeds of
such Collateral or setoff (or any part thereof) are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other Person, then to the extent of any loss of
Lender, the Obligations or part thereof originally intended to be satisfied, and
all Liens, rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment or proceeds have not been made or received
and any such enforcement or setoff had not occurred.  The provisions hereof
shall survive the Commitment Termination Date and Full Payment of the
Obligations.

 

2.3                               Interest Rates.

 

(a)                                 Except where otherwise provided in a Note or
other instrument issued or made by Borrower to Lender or its order specifically
containing interest rate provisions that are in conflict with this Section 2.3
(in which event the conflicting provisions of said Note or other instrument
shall govern and control), the principal balance of Revolver Loans and other
Obligations outstanding from time to time shall bear interest from the
respective dates such principal amounts are advanced or incurred until paid at
the Governing Rate.  “Governing Rate” means, on any date, a rate per annum equal
to the greater of (i) the minimum interest rate floor set forth in Item 8(c) of
the Terms Schedule and (ii) the sum of (A) the Applicable Variable Rate in
effect on such date plus (B) the interest margin set forth in Item 8(b) of the
Terms Schedule.  The Applicable

 

19

--------------------------------------------------------------------------------


 

Variable Rate shall be adjusted daily, with each change to the Applicable
Variable Rate, with any adjustments to be effective as of the opening of
business on the day that any change in the Applicable Variable Rate becomes
effective.  Upon and after the occurrence of an Event of Default and during the
continuation thereof, the principal balance of the Obligations shall, at the
election of Lender and without the necessity of declaring the Obligations
immediately due and payable and without the necessity of providing any prior
notice to Borrower, bear interest at the rate (the “Default Rate”) equal to the
lesser of (i) the Governing Rate in effect from time to time plus the default
margin set forth in Item 8(d) of the Terms Schedule and (ii) the highest rate
allowed by applicable law. The amount of any Overadvance shall bear interest at
the Default Rate.  All interest chargeable under this Agreement shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

 

(b)                                 The Applicable Variable Rate on the date
hereof is the per annum rate set forth in Item 8(e) of the Terms Schedule, and
therefore the rate of interest in effect hereunder with respect to Revolver
Loans and other Obligations that bear interest at the Governing Rate, expressed
in simple interest terms as of the date hereof, is the per annum rate set forth
in Item 8(f) of the Terms Schedule.

 

2.4                               Fees and Reimbursement of Expenses.

 

(a)                                 Borrower shall pay to Lender the Fees set
forth in Item 9(a) of the Terms Schedule and shall reimburse Lender for all
reasonable costs and expenses incurred in connection with examinations of
Borrower’s Books and appraisals of the Collateral and such other matters as
Lender shall deem reasonable and appropriate, as set forth in Item 9(b) of the
Terms Schedule.

 

(b)                                  If, at any time or times regardless of
whether or not any Event of Default then exists, Lender incurs reasonable legal
or accounting expenses or any other out-of-pocket costs or expenses in
connection with the loan transaction described herein, including reasonable fees
and expenses incurred in connection with: (i) the negotiation and preparation of
any amendment of or modification of this Agreement or any of the other Loan
Documents or documents evidencing or otherwise relating to any workout,
restructuring or forbearance with respect to any Loan Documents or any
Obligations; (ii) the administration of this Agreement or any of the Loan
Documents and the transactions contemplated hereby and thereby; (iii) any
litigation, contest, dispute, suit, proceeding (including any Insolvency
Proceeding) or action (whether instituted by Lender, Borrower or any other
Person) in any way relating to the Collateral, this Agreement or any or the
other Loan Documents or Borrower; or (iv) any attempt to enforce any rights of
Lender against Borrower or any other Person which may be obligated to Lender by
virtue of this Agreement or any of the other Loan Documents, including any
Obligor; or (v) any consultations regarding any Loan Documents or preparation
thereof, or financing extended thereunder; then all such reasonable legal and
accounting expenses, other reasonable out-of-pocket costs and expenses of Lender
shall be charged to Borrower, shall be Obligations secured by all of the
Collateral, shall be payable to Lender on demand, and shall bear interest from
the date such demand is made until paid in full at the rate applicable to
Revolver Loans from time to time.

 

20

--------------------------------------------------------------------------------


 

(c)            All Fees shall be fully earned by Lender when due and payable
and, except as otherwise set forth herein or required by applicable law, shall
not be subject to rebate, refund or proration.  All Fees provided for in this
Section 2.4 are and shall be deemed to be compensation for services and are not,
and shall not be deemed to be, interest or any other charge for the use,
forbearance or detention of money.

 

2.5                               Maximum Interest.  Regardless of any provision
contained in this Agreement or any other Loan Document, in no contingency or
event whatsoever shall the aggregate of all amounts that are contracted for,
charged or received by Lender pursuant to the terms of this Agreement or any
other Loan Document and that are deemed interest under applicable law exceed the
highest rate permissible under any applicable law, which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto or thereto.
No agreements, conditions, provisions or stipulations contained in any of the
Loan Documents nor the exercise by Lender of the right to accelerate the payment
nor the maturity of all or any portion of the Obligations nor the exercise of
any option whatsoever contained in any of the Loan Documents, nor the prepayment
by Borrower of any of the Obligations, nor the occurrence of any contingency
whatsoever, shall entitle Lender to charge or receive, in any event, interest or
charges, amounts, premiums or fees deemed interest by applicable law (such
interest, charges, amounts, premiums and fees referred to collectively as
“Interest”) in excess of the maximum rate allowable under applicable law and in
no event shall any Obligor be obligated to pay Interest exceeding such maximum
rate, and all agreements, conditions, or stipulations, if any, which may in any
event or contingency whatsoever operate to bind, obligate or compel any Obligor
to pay Interest exceeding the maximum rate allowable under applicable law shall
be without binding force or effect, at law or in equity, to the extent only of
the excess of Interest over such maximum rate. If any Interest is charged or
received in excess of the maximum rate allowable under applicable law
(“Excess”), Borrower acknowledges and stipulates that any such charge or receipt
shall be the result of an accident and bona fide error, and such Excess, to the
extent received, shall be applied first to reduce the principal Obligations and
the balance, if any, returned to Borrower, it being the intent of the parties
hereto not to enter into a usurious or other illegal relationship. The right to
accelerate the maturity of the Obligations does not include the right to
accelerate any Interest that has not otherwise accrued on the date of such
acceleration, and Lender does not intend to collect any unearned Interest in the
event of any such acceleration.  For the purpose of determining whether or not
any Excess has been contracted for, charged or received by Lender, all Interest
at any time contracted for, charged or received from Borrower in connection with
any of the Loan Documents shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread in equal parts throughout the full
term of the Obligations.  The provisions of this Section shall be deemed to be
incorporated into every Loan Document (whether or not any provision of this
Section is referred to therein).

 

2.6                               Borrowing Base Certificate; Authorizations. 
(a) Concurrent with each request for a Revolver Loan pursuant to Section 2.1
(other than a deemed request for a Revolver Loan pursuant to Section 2.1(b)),
and at least once during each Borrowing Base Reporting Period (as defined in
Item 10 of the Terms Schedule), Borrower shall deliver to Lender a fully
completed Borrowing Base Certificate certified by a Senior Officer of Borrower
as being true and correct. In addition, within 30 days after the end of each
month Borrower shall deliver to Lender a fully completed Borrowing Base
Certificate calculated as of the end of such prior month, with

 

21

--------------------------------------------------------------------------------


 

reconciliations of the calculations set forth therein to the last Borrowing Base
Certificate delivered during such month, and certified by a Senior Officer of
Borrower as being true and correct.  Concurrent with the delivery of the
Borrowing Base Certificate, Borrower shall provide a written report to Lender of
all returns and all material disputes, claims and other deductions, together
with sales and other reports and supporting information relating to the Accounts
and Inventory, as reasonably required by Lender.  Lender shall have the right to
review and adjust any calculations made in a Borrowing Base Certificate (i) to
reflect Lender’s estimate of declines in value of any of the Collateral
described therein and (ii) to the extent that such calculation is not in
accordance with this Agreement or does not accurately reflect the amount of the
Availability Reserve.  In no event shall the Borrowing Base on any date be
deemed to exceed the amount of the Borrowing Base shown on the Borrowing Base
Certificate last received by Lender prior to such date, as such Borrowing Base
Certificate may be adjusted from time to time by Lender as authorized herein. 
If Borrower fails to deliver to Lender the Borrowing Base Certificate on the
date when due, then notwithstanding any of the provisions contained in
Section 2.1 or in any other Loan Document to the contrary, Lender may suspend
honoring any requests for Revolver Loans until a current Borrowing Base
Certificate is delivered to Lender.

 

(b)                              Lender is hereby authorized to make Loans and
other extensions of credit under this Agreement based on telecopied,
electronically communicated or other instructions and transaction reports
received from any individual reasonably believed to be an Authorized Officer of
Borrower, or, at the discretion of Lender, if such extensions of credit are
necessary to satisfy any Obligations that are past due.  Although Lender shall
make a reasonable effort to determine the individual’s identity, Lender shall
not be responsible for determining the authenticity of any such telecopied or
electronically communicated instructions and Lender may act on the instructions
of any individual whom Lender reasonably believes to be an Authorized Officer.

 

2.7                               Collections.  All payments by Borrower to
Lender with respect to the Accounts and other Collateral shall be forwarded by
Borrower to the Collections Account, provided that Borrower shall establish a
lockbox under the control of Lender to which all Account Debtors shall be
directed to forward payments with respect to the Accounts.  Lender shall have
the right, at any time and whether or not an Event of Default exists, to contact
directly any or all Account Debtors to ensure that payments on the Accounts are
directed to Lender or to the lockbox.  To expedite collection, Borrower shall
endeavor in the first instance to make collection of its Accounts for Lender. 
All payment items received by Borrower with respect to the Accounts and other
Collateral shall be held by Borrower, as trustee of an express trust, for
Lender’s benefit and shall not be commingled with Borrower’s other funds and
shall be deposited promptly by Borrower to the Collections Account.  All such
payment items shall be the exclusive property of Lender upon the earlier of the
receipt thereof by Lender or by Borrower.  Borrower hereby grants to Lender a
Lien upon all items and balances held in any lockbox and the Collections Account
as security for the payment of the Obligations, in addition to and cumulative
with the general security interest in all other assets of Borrower (including
all Deposit Accounts) as provided elsewhere in this Agreement or any other Loan
Document.  Lender shall be entitled to apply immediately to the Obligations any
wire transfer, check or other item of payment received by Lender, but interest
shall continue accruing on the amount of such wire transfer, check or other
payment item for the number of collection days set forth in Item 11 of the Terms
Schedule

 

22

--------------------------------------------------------------------------------


 

after the date that the proceeds of such wire transfer, check or other payment
item become good, collected funds.

 

2.8                               Loan Account; Account Stated.  Lender shall
maintain in accordance with its usual and customary practices an account or
accounts (collectively, the “Loan Account”) evidencing the Loans, including the
amount of principal and interest payable to Lender from time to time hereunder. 
Any failure of Lender to make an entry in the Loan Account, or any error in
doing so, shall not limit or otherwise affect the obligation of Borrower under
the Loan Documents to pay any amount owing to Lender.  The entries made in the
Loan Account shall constitute rebuttably presumptive evidence of the information
contained therein, provided that if a copy of information contained in the Loan
Account is provided to Borrower or any other Obligor, or Borrower or any other
Obligor inspects the Loan Account, at any time or from time to time, then the
information contained in the Loan Account shall be conclusive and binding on
such Person for all purposes, absent manifest error, unless such Person notifies
Lender in writing within 30 days after such Person’s receipt of such copy or
such Person’s inspection of the Loan Account of its intention to dispute the
information contained therein.

 

2.9                               Application of Payments and Collections. 
Borrower irrevocably waives the right to direct the application of any and all
payments and collections at any time or times hereafter received by Lender from
or on behalf of Borrower, and Borrower does hereby irrevocably agree that Lender
shall have the continuing exclusive right to apply and reapply any and all such
payments and collections received at any time or times hereafter by Lender or
its agent against the Obligations in such manner as Lender may elect in its
discretion. If as the result of collections of Borrower’s Accounts or other
proceeds of Collateral a credit balance exists in the Loan Account, such credit
balance shall not accrue interest in favor of Borrower, but shall be available
to Borrower at any time or times for so long as no Default or Event of Default
exists.

 

2.10                        All Loans to Constitute One Obligation.  All Loans
shall constitute one general obligation of Borrower and shall be secured by
Lender’s Liens upon all of the Collateral.

 

2.11                        Capital Requirements.  If either (a) the
introduction of, or any Change in Law or the interpretation thereof or (b)
compliance with any guideline or request from any central bank or comparable
agency or other governmental authority (whether or not having the force of law),
in each case, occurs or takes effect after the date of this Agreement, has or
would have the effect of reducing the rate of return on the capital of, or has
affected or would affect the amount of capital required to be maintained by,
Lender as a consequence of, or with reference to, the credit facility or
commitments hereunder, below the rate which Lender could have achieved but for
such introduction, change or compliance, then within 5 Business Days after
written demand by Lender, which shall explain in reasonable detail the nature of
Lender’s claim, Borrower shall pay Lender from time to time as specified by
Lender additional amounts sufficient to compensate Lender for such reduction.  A
certificate as to such amounts submitted to Borrower by Lender shall, in the
absence of manifest error, be presumed to be correct and binding for all
purposes. If Lender demands compensation under this Section 2.11 in an aggregate
amount that makes the effective rate of interest on the Loans increase by more
than 2.00% per annum, and thereafter Borrower terminates the Commitments
pursuant to Section 3.2, notwithstanding any other provision of this Agreement
to the contrary, Borrower shall not be liable to Lender for any Early
Termination Fee.

 

23

--------------------------------------------------------------------------------


 

2.12                        Increased Costs.  If any Change in Law shall:
(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, Lender,
(b) subject Lender to any Tax with respect to any Loan or Loan Document or
change the basis of taxation of payments to Lender in respect thereof, or
(c) impose on Lender any other condition, cost or expense affecting any Loan or
Loan Document, and the result thereof shall be to increase the cost to Lender of
making or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by Lender
hereunder (whether of principal, interest or any other amount) then, within 5
Business Days after written demand by Lender, which shall explain in reasonable
detail the nature of Lender’s claim, Borrower will pay to Lender such additional
amount or amounts as will compensate Lender for such additional costs incurred
or reduction suffered. If Lender demands compensation under this Section 2.12 in
an aggregate amount that makes the effective rate of interest on the Loans
increase by more than 2.00% per annum, and thereafter Borrower terminates the
Commitments pursuant to Section 3.2, notwithstanding any other provision of this
Agreement to the contrary, Borrower shall not be liable to Lender for any Early
Termination Fee.

 

SECTION  3.                   TERM AND TERMINATION

 

3.1                               Term.  All Commitments hereunder shall,
subject to the satisfaction (or waiver by Lender in its discretion) of each
condition set forth in Section 4, become effective on the date of this Agreement
and shall expire at the close of business on the day specified in Item 12 of the
Terms Schedule (the “Term”), unless sooner terminated as provided in
Section 3.2.

 

3.2                               Termination.  At any time that an Event of
Default exists, Lender may terminate the Commitments without notice, and all of
the Commitments shall automatically terminate upon the occurrence of an Event of
Default resulting from the commencement of an Insolvency Proceeding by or
against Borrower.  Upon at least 30 days prior written notice to Lender,
Borrower may, at its option, terminate the Commitments; provided, however, no
such termination of the Commitments by Borrower shall be effective until Full
Payment of the Obligations (including the Early Termination Fee).  Any notice of
termination given by Borrower shall be irrevocable unless Lender otherwise
agrees in writing. Borrower may elect to terminate the Commitments in their
entirety only.  No section of this Agreement may be terminated by Borrower
singly.

 

3.3                               Effect of Termination.  On the effective date
of any termination of the Commitments, all Obligations (including the Early
Termination Fee) shall become immediately due and payable without notice to or
demand upon Borrower and shall be paid to Lender in cash or by a wire transfer
of immediately available funds.  No termination of the Commitments shall in any
way affect any of Lender’s rights or remedies hereunder, any of Borrower’s
duties or obligations hereunder (including its obligation to pay all of the
Obligations (including the Early Termination Fee) on the effective date of such
termination) or any Liens held by Lender.

 

SECTION  4.                   CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  To secure the
prompt payment and performance of all of the Obligations, Borrower hereby grants
to Lender a continuing security interest in and Lien upon

 

24

--------------------------------------------------------------------------------


 

all of Borrower’s now owned or existing or hereafter created, acquired or
arising and wheresoever located: Accounts; Inventory; Instruments; Chattel
Paper; Documents (including bills of lading); General Intangibles, including
Intellectual Property, Payment Intangibles and Software; Deposit Accounts;
Investment Property (including all Securities and Securities Accounts, but
excluding any Securities that constitute Margin Stock unless otherwise expressly
provided in any Security Document and, in the case of Securities in a Subsidiary
organized under a law other than a state of the United States or the District of
Columbia, limited to 65% of such Securities); Letter-of-Credit Rights;
Supporting Obligations; Commercial Tort Claims; monies now or at any time or
times hereafter in the possession or under the control of Lender; Accessions to,
substitutions for and replacements, Products and cash and non-cash Proceeds of
any of the foregoing, including Proceeds of and unearned premiums with respect
to insurance policies insuring any of the Collateral and claims against any
Person for loss of, damage to or destruction of any of the Collateral; and all
of Borrower’s Books, in each case wherever located. Brad Foote hereby also
grants to Lender a continuing security interest in and Lien upon all of Brad
Foote’s now owned or hereafter acquired Equipment (including Fixtures) wherever
located, including all Accessions to, substitutions for and replacements,
Products and cash and non-cash Proceeds of such Equipment, Proceeds of and
unearned premiums with respect to insurance policies insuring any of such
Equipment and claims against any Person for loss of, damage to or destruction of
such Equipment.

 

Notwithstanding the foregoing paragraph, the security interest created by this
Agreement shall not extend to, and the term “Collateral” shall not include, any
“Excluded Property” (as hereinafter defined).

 

For purposes of this Agreement,

 

(a)                              “Special Property” shall mean (i) any general
intangible (including any contract, permit, license or franchise) or lease held
by Borrower or to which Borrower is a party that validly prohibits the creation
by Borrower of a security interest therein or Lien thereon or which would be
breached or give any party (other than Borrower) the right to terminate it as a
result of creation of such security interest or Lien, (ii) any general
intangible (including any contract, permit, license or franchise) or lease held
by Borrower or to which Borrower is a party to the extent that any requirement
of law applicable thereto prohibits the creation of a security interest therein
or Lien thereon or provides that it would be breached or give any party (other
than Borrower) the right to terminate it as a result of creation of such
security interest or Lien and (iii) any equipment now owned or hereafter
acquired by Borrower that is subject to a Lien securing a purchase money
obligation or a capital lease permitted to be incurred or entered into pursuant
to the provisions of this Agreement if the contract or other agreement in which
such Lien is granted (or the documentation providing for such purchase money
obligation or capital lease) validly prohibits the creation of any other Lien on
such equipment or if such contract or other agreement would be breached or give
any party (other than Borrower) the right to terminate it as a result of
creation of such security interest or Lien; provided, however, that in each case
described in clauses (i), (ii) and (iii) of this definition, such property shall
constitute “Special Property” only to the extent and for so long as such general
intangible or lease or requirement of law applicable thereto validly prohibits
the creation of a Lien on such property in favor of Lender and, upon the
termination of such prohibition (howsoever occurring), such property shall cease
to constitute “Special Property;” and

 

25

--------------------------------------------------------------------------------


 

(b)                              “Excluded Property” shall mean any (i) Special
Property other than the following (A) any Special Property to the extent
constituting an account, chattel paper, a payment intangible or a promissory
note, (B) any right to receive any payment of money or any other Special
Property to the extent that the terms thereof or any law applicable thereto
which makes such property “Special Property” is rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of the
applicable jurisdiction and (B) any proceeds, substitutions or replacements of
any Special Property (unless such proceeds, substitutions or replacements would
constitute Special Property), (ii) any “intent to use” trademark application for
which a statement of use has not been filed and accepted by the United States
Patent and Trademark Office (but only until such statement of use is filed and
accepted), (iii) any Equipment of any Obligor other than Brad Foote, (iv) any
Equipment the perfection of a security interest in which is determined solely by
a certificate of title statute, and (v) Collateral (as such term is defined in
the New Markets Tax Credit Security Agreement).

 

4.2                               Other Collateral; Setoff.  Lender shall have,
in addition to Liens upon the property of Borrower described in Section 4.1,
Liens upon all other property of Borrower and each other Person as described in
the Security Documents.  All sums at any time standing to Borrower’s credit
balance on Lender’s books and all of Borrower’s property at any time in Lender’s
possession, or upon or in which Lender has a lien or security interest shall be
security for all Obligations. In addition to and not in limitation of the above,
with respect to any deposits of property of Borrower in Lender’s possession or
control, now or in the future, Lender shall have the right to set off all or any
portion thereof, at any time, against any Obligations, even if unmatured,
without prior notice or demand to Borrower.

 

4.3                               Continuation of Security Interest. 
Notwithstanding termination of this Agreement or of Lender’s commitments to
extend Loans hereunder, until all Obligations, contingent or otherwise, have
been fully repaid and performed, Lender shall retain its security interest in
all presently owned and hereafter arising or acquired Collateral, and Borrower
shall continue to immediately deliver to Lender, in kind, all collections
received respecting the Accounts and other Collateral.

 

4.4                               Perfection of Security Interest.  Promptly
after Lender’s request therefor, Borrower shall execute or cause to be executed
and delivered to Lender such instruments, assignments, title certificates or
other documents as are necessary under the UCC or other applicable law  to
perfect (or continue the perfection of) Lender’s Liens upon the Collateral and
shall take such other action as may be requested by Lender to give effect to or
carry out the intent and purposes of this Agreement.  Unless prohibited by
applicable law, Borrower hereby irrevocably authorizes Lender to execute and
file in any jurisdiction any financing statement or amendment thereto on
Borrower’s behalf, including financing statements that indicate the Collateral
(i) as all assets or all personal property of Borrower or words to similar
effect or (ii) as being of equal or lesser scope, or with greater or lesser
detail, than as set forth in this Section 4.  Borrower also hereby ratifies its
authorization for Lender to have filed in any jurisdiction any like financing
statement or amendment thereto if filed prior to the date hereof.

 

4.5                               Access to Borrower’s Books and Computer
Records.  Lender and its agents shall have the right to conduct inspections,
verifications (of accounts and otherwise), appraisals, and field

 

26

--------------------------------------------------------------------------------


 

examinations of the Collateral at any time or times hereafter, during Borrower’s
usual business hours, or during the usual business hours of any Obligor having
control over any Collateral or the records of Borrower, and with such frequency
as Lender may reasonably request from time to time, with (a) when no Default or
Event of Default is in existence, reasonable notice thereof and (b) when any
Default or Event of Default is in existence, no notice thereof, and Borrower
shall provide Lender access to any such information stored online, together with
access to any computer programs used by Borrower to compile, analyze or
otherwise manipulate such information.  Borrower shall pay the cost of such
inspections, verifications, appraisals, and field examinations in accordance
with Item 9(b) of the Terms Schedule.  Borrower shall, at its expense, conduct
physical inventories or a comprehensive cycle count of its and its Subsidiaries’
Inventory with such frequency as Lender may reasonably request from time to time
and, before conducting any such physical inventory, shall provide reasonable
written notice thereof to Lender and allow Lender or its agents to witness such
physical inventory.

 

4.6                               Power of Attorney.  Borrower hereby
irrevocably makes, constitutes and appoints Lender (and any of Lender’s
officers, employees or agents designated by Lender) as Borrower’s true and
lawful attorney with power:

 

(a)                                 To sign the name of Borrower on any of the
documents described in Section 4.4 or on any other similar documents that need
to be executed, recorded and/or filed in order to perfect or continue perfected
Lender’s Liens upon any of the Collateral, if Borrower fails or refuses to
comply, or delays in complying, with its undertakings contained in Section 4.4;

 

(b)                                 To endorse Borrower’s name on any checks,
notes, acceptances, money orders, drafts or other forms of payment or security
that may come into Lender’s possession;

 

(c)                                  After the occurrence and during the
continuation of any Event of Default, to sign Borrower’s name on drafts against
Account Debtors, on schedules and assignments of Accounts, on notices to Account
Debtors and on any invoice or bill of lading relating to any Account;

 

(d)                                 To do all things necessary to carry out this
Agreement;

 

(e)                                  [Intentionally Omitted]; and

 

(f)                                   To send requests for verification of
Accounts, and to contact Account Debtors in any other manner in order to verify
the Accounts.

 

The appointment of Lender as Borrower’s attorney and each and every one of
Lender’s rights and powers, being coupled with an interest, are irrevocable so
long as any Accounts in which Lender has a security interest remain unpaid or
unfinished, as the case may be, and until all of the Obligations have been fully
paid and performed.  Borrower ratifies and approves all acts of the attorney.
Neither Lender nor its employees, officers, or agents shall be liable for any
acts or omissions or for any error in judgment or mistake of fact or law made in
good faith except for gross negligence or willful misconduct.

 

27

--------------------------------------------------------------------------------


 

4.7                               Commercial Tort Claims.  Borrower shall
promptly notify Lender in writing upon Borrower’s obtaining a Commercial Tort
Claim involving a claim by Borrower in excess of $100,000 after the Closing Date
against any Person and, upon Lender’s written request, promptly enter into an
amendment to this Agreement (or any of the other Loan Documents) and do such
other acts or things deemed appropriate by Lender to confer upon Lender a
security interest in each such Commercial Tort Claim.

 

SECTION  5.                   COLLATERAL ADMINISTRATION

 

5.1                               General Provisions.

 

(a)                                  All tangible items of Collateral, other
than Inventory in transit, shall at all times be kept by Borrower at one or more
of the business locations of Borrower set forth in the Disclosure Schedule, and
shall not be moved therefrom, without the prior written approval of Lender,
except that in the absence of an Event of Default and acceleration of the
maturity of the Obligations in consequence thereof, Borrower may (i) make sales
or other dispositions of any Collateral to the extent not prohibited by
Section 9.2 and (ii) move Inventory or Equipment or any record relating to any
Collateral to a location in the United States other than those shown on the
Disclosure Schedule so long as Borrower has given Lender at least 10 days prior
written notice of such new location.  Notwithstanding anything to the contrary
contained in this Agreement, Borrower shall not be permitted to keep, store or
otherwise maintain any Collateral at any location, unless (i) Borrower is the
owner of such location, (ii) Borrower leases such location and the landlord has
executed in favor of Lender a Lien Waiver/Access Agreement (or, if Lender agrees
in its discretion, Lender has established an Availability Reserve with respect
to such location), or (iii) the Collateral consists of Inventory placed with a
warehouseman, bailee or processor, and Lender has received from
such warehouseman, bailee or processor an acceptable Lien Waiver/Access
Agreement (or, if Lender agrees in its discretion, Lender has established an
Availability Reserve with respect to such warehouseman, bailee or processor).

 

(b)                                  Borrower shall maintain and pay for
insurance upon all Collateral (including personal property and marine cargo
coverage), wherever located, covering casualty, hazard, public liability, theft,
malicious mischief, and such other risks in such amounts and with such insurance
companies as are reasonably satisfactory to Lender.  The Disclosure Schedule
describes all property insurance of Borrower in effect on the date hereof.  All
proceeds of Collateral payable under each such policy shall be payable to Lender
for application to the Obligations.  Borrower shall deliver the originals or
certified copies of such policies to Lender with satisfactory lender’s loss
payable endorsements reasonably satisfactory to Lender naming Lender as loss
payee, assignee or additional insured, as appropriate.  Each policy of insurance
or endorsement shall contain a clause requiring the insurer to give not less
than 30 days prior written notice to Lender in the event of cancellation of the
policy for any reason whatsoever and a clause specifying that the interest of
Lender shall not be impaired or invalidated by any act or neglect of Borrower or
the owner of the property or by the occupation of the premises for purposes more
hazardous than are permitted by said policy.  If Borrower fails to provide and
pay for such insurance, Lender may, at its option, but shall not be

 

28

--------------------------------------------------------------------------------


 

required to, procure the same and charge Borrower therefor.  Borrower agrees to
deliver to Lender, promptly as rendered, true copies of all reports made in any
reporting forms to insurance companies.  For so long as no Event of Default
exists, Borrower shall have the right to settle, adjust and compromise any claim
with respect to any insurance maintained by Borrower, provided that all proceeds
thereof are applied in the manner specified in this Agreement, and Lender agrees
promptly to provide any necessary endorsement to any checks or drafts issued in
payment of any such claim.  At any time that an Event of Default exists, Lender
shall be authorized to settle, adjust and compromise such claims and Lender
shall have all rights and remedies with respect to such policies of insurance as
are provided for in this Agreement and the other Loan Documents.

 

(c)                                  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes imposed under any applicable law on any of the Collateral or in respect of
the sale thereof, and all other payments required to be made by Lender to any
Person to realize upon any Collateral shall be borne and paid by Borrower. 
Lender shall not be liable or responsible in any way for the safekeeping of any
of the Collateral or for any loss or damage thereto (except for reasonable care
in the custody thereof while any Collateral is in Lender’s actual possession) or
for any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency, or other Person whomsoever, but the
same shall be at Borrower’ sole risk.

 

5.2                               Administration of Accounts.

 

(a)                                  Borrower shall keep accurate and complete
records of its Accounts and all payments and collections thereon and shall
submit to Lender on such periodic basis as Lender may reasonably request a sales
and collections report for the preceding period, in form reasonably satisfactory
to Lender.  Borrower shall also provide to Lender, on or before the 20th day of
each month, a detailed aged trial balance of all Accounts existing as of the
last day of the preceding month, specifying the names, addresses, face value,
dates of invoices and due dates for each Account Debtor obligated on an Account
so listed (“Schedule of Accounts”), and, upon Lender’s request therefor, copies
of proof of delivery and a copy of all documents, including repayment histories
and present status reports relating to the Accounts so scheduled and such other
matters and information relating to the status of then existing Accounts as
Lender shall reasonably request.  Borrower shall deliver to Lender, promptly
upon Lender’s request, copies of invoices or invoice registers related to all of
its Accounts.

 

(b)                                 If Borrower grants any discounts, allowances
or credits that are not shown on the face of the invoice for the Account
involved, Borrower shall report such discounts, allowances or credits, as the
case may be to Lender as part of the next required Schedule of Accounts.  If any
amounts due and owing in excess of $250,000 are in dispute between Borrower and
any Account Debtor, or if any returns are made in excess of $250,000 with
respect to any Accounts owing from an Account Debtor, Borrower shall provide
Lender with written notice thereof at the time of submission of the next

 

29

--------------------------------------------------------------------------------


 

Schedule of Accounts, explaining in detail the reason for the dispute or return,
all claims related thereto and the amount in controversy.

 

(c)                                  If an Account of Borrower includes a charge
for any Taxes payable to any governmental authority, Lender is authorized, in
its discretion, to pay the amount thereof to the proper governmental authority
for the account of Borrower and to charge Borrower therefor, provided that
Lender shall be not liable for any Taxes that may be due by Borrower.

 

(d)                                 Whether or not a Default or an Event of
Default exists, Lender shall have the right at any time, in the name of Lender,
any designee of Lender or Borrower to verify the validity, amount or any other
matter relating to any Accounts of Borrower by mail, telephone or otherwise. 
Borrower shall cooperate fully with Lender in an effort to facilitate and
promptly conclude any such verification process.  Lender retains the right at
all times that a Default or an Event of Default exists to notify Account Debtors
of Borrower that Accounts have been assigned to Lender and to collect Accounts
directly in its own name and to charge to Borrower the collection costs and
expenses reasonably incurred by Lender, including reasonable attorneys’ fees.

 

5.3                               Administration of Inventory.

 

(a)                                  Borrower shall keep accurate and complete
records of its Inventory (including records showing the cost thereof and daily
withdrawals therefrom and additions thereto) and shall furnish Lender on or
before the 15th day of each month inventory reports respecting such Inventory in
form and detail reasonably satisfactory to Lender as of the last day of the
preceding month, or at such other times as Lender may reasonably request, but so
long as no Default or Event of Default exists, no more frequently than once each
week.  Borrower shall, at its own expense, conduct a physical inventory no less
frequently than annually (and on a more frequent basis if requested by Lender
when an Event of Default exists) or a comprehensive cycle count and periodic
cycle counts consistent with Borrower’s historical practices and shall provide
to Lender a report based on each such physical inventory and cycle count
promptly after completion thereof, together with such supporting information as
Lender shall reasonably request.  Lender may participate in and observe each
physical count or inventory, which participation shall be at Borrower’s expense
at any time that an Event of Default exists.

 

(b)                                 Borrower shall not return any of its
Inventory to a supplier or vendor thereof, or any other Person, whether for
cash, credit against future purchases or then existing payables, or otherwise,
unless (i) such return is in the Ordinary Course of Business of Borrower and
such Person; (ii) no Default or Event of Default exists or would result
therefrom; (iii) the return of such Inventory will not result in an Overadvance;
(iv) Borrower promptly notifies Lender thereof if the aggregate value of
all Inventory returned in any month exceeds $250,000; and (v) any payments
received by Borrower in connection with any such return are promptly turned over
to Lender for application to the Obligations.

 

30

--------------------------------------------------------------------------------


 

(c)                                  Borrower shall not acquire or accept any
Inventory on consignment (as such term is defined in the UCC) or approval. For
the avoidance of doubt, Borrower shall be permitted to acquire or accept any
goods for a just-in-time delivery.

 

(d)                                 Borrower shall produce, use, store and
maintain all Inventory with all reasonable care and caution in accordance with
applicable standards of any insurance and in conformity with applicable law
(including the requirements of the Fair Labor Standards Act) and will maintain
current rent payments (within applicable grace periods provided for in leases)
at all locations at which any Inventory is maintained or stored.

 

5.4                               Administration of Equipment.

 

(a)                                  Brad Foote shall keep accurate records
itemizing and describing the kind, type, quality, quantity and cost of its
Equipment and all dispositions made in accordance with Section 5.4(b), and shall
furnish Lender with a current schedule containing the foregoing information on
an annual basis and more often if reasonably requested by Lender.  Promptly
after request therefor by Lender, Brad Foote shall deliver to Lender all
evidence of ownership, if any, of any of the Equipment.

 

(b)                                  Brad Foote shall not sell, lease or
otherwise dispose of or transfer any of the Equipment or any part thereof,
whether in a single transaction or a series of related transactions, without the
prior written consent of Lender other than (i) a disposition of Equipment that
is no longer useful in Brad Foote’s business (which shall include, without
limitation any Equipment included in the restructuring plan described in
Parent’s most recent 10Q or 10k filing, as the case may be) so long as (x) the
Appraised Value of Brad Foote’s Equipment is greater than or equal to
$17,000,000 after giving effect to such Equipment disposition, (y) no Default or
Event of Default exists at the time of such disposition, and (z) all proceeds
thereof are remitted to Lender for application to the Obligations and (ii) a
replacement of Equipment that is substantially worn, damaged or obsolete with
Equipment of like kind, function and value, provided that the replacement
Equipment shall be acquired prior to or within 270 days after any disposition of
the Equipment that is to be replaced, the replacement Equipment shall be free
and clear of Liens other than Permitted Liens that are not purchase money Liens,
and Brad Foote shall have given Lender at least 10 days prior written notice of
such disposition.

 

(c)                                   The Equipment is in good operating
condition and repair, and all necessary replacements of and repairs thereto
shall be made so that the value and operating efficiency of the Equipment shall
be maintained and preserved, reasonable wear and tear excepted.  Brad Foote
shall ensure that the Equipment shall be mechanically and structurally sound,
capable of performing the functions for which the Equipment was originally
designed, in accordance with the manufacturer’s published and recommended
specifications.  Brad Foote will not permit any of the Equipment to become
affixed to any real property leased to Brad Foote so that an interest arises
therein under applicable law unless the landlord of such real property has
executed a Lien Waiver/Access Agreement in favor of and in form reasonably
acceptable to Lender, and Brad Foote will not permit any of the Equipment to
become an accession to any personal property that is subject to a Lien unless
the Lien is a Permitted Lien.

 

31

--------------------------------------------------------------------------------


 

SECTION  6.                    CONDITIONS PRECEDENT

 

6.1                               Initial Conditions Precedent.  Lender shall
not be obligated to fund any Loan or make any other extension of credit
hereunder unless, on or before the date hereof, each of the following conditions
has been satisfied, in the sole opinion of Lender:

 

(a)                                 Borrower and each other Person that is to be
a party to any Loan Document shall have executed and delivered each such Loan
Document, all in form and substance satisfactory to Lender.

 

(b)                                 Borrower shall cause to be delivered to
Lender the following documents, each in form and substance satisfactory to
Lender:

 

(i)                                     A copy of the Organic Documents of
Borrower and each Subsidiary;

 

(ii)                                  An incumbency certificate and certified
resolutions of the board of directors (or other appropriate governing body) of
Borrower and each Subsidiary executing any Loan Documents, signed by a Senior
Officer of Borrower or such Subsidiary, authorizing the execution, delivery and
performance of the Loan Documents;

 

(iii)                               A favorable legal opinion of each Obligor’s
outside legal counsel addressed to Lender regarding such matters as Lender and
its counsel may request;

 

(iv)                              A satisfactory Borrowing Base Certificate duly
completed by Borrower, together with all supporting statements, schedules and
reconciliations as required by Lender;

 

(v)                                 Evidence of insurance, satisfactory to
Lender and otherwise meeting the requirements of the Loan Documents;

 

(vi)                              Duly executed Lien Waiver/Access Agreements as
required by this Agreement or any of the other Loan Documents;

 

(vii)                           Borrower’s financial statements for its most
recently concluded Fiscal Year and its most recently concluded fiscal month and
such other financial reports and information concerning Borrower as Lender may
reasonably request; and

 

(viii)                        All additional opinions, documents, certificates
and other assurances that Lender or its counsel may reasonably request.

 

(c)                                  Lender shall have received, by virtue of
UCC searches and/or other Lien searches, evidence satisfactory to it that there
are no existing Liens with respect to any of the Collateral other than Permitted
Liens.

 

32

--------------------------------------------------------------------------------


 

(d)                                 Lender shall have received a final payoff
letter from any Person whose outstanding Debt is to be satisfied by remittance
of proceeds from the Loans hereunder, and, if applicable, a disbursement letter
shall be required to direct the payment of Loan proceeds to such Person.

 

(e)                                  Lender shall have received, in form and
content satisfactory to it, all appraisals of any of the Collateral that may be
required by Lender and all field exams with respect to Borrower or any of the
Collateral as may be required by Lender.

 

(f)                                   Lender shall have received assurances,
satisfactory to it, that no litigation is pending or threatened against any
Obligor which Lender determines may have a Material Adverse Effect.

 

(g)                                  [Intentionally Omitted].

 

(h)                                 Borrower shall have satisfied such
additional conditions precedent as are set forth in Item 15 of the Terms
Schedule.

 

6.2                               Ongoing Conditions Precedent.  Lender shall
not be obligated to fund any Loan or make any other extension of credit
hereunder unless and until each of the following conditions is satisfied, in the
sole opinion of Lender, and each request by Borrower for an extension of credit
hereunder shall be deemed to be a representation that all such conditions have
been satisfied:

 

(a)                                 Lender shall have received from Borrower a
notice of borrowing, which, among other things, shall specify the name of the
Borrower for which the proceeds of the Loan or other extension of credit have
been requested, and such other information (including Borrowing Base
Certificates) as Lender may reasonably request in connection with the funding of
any Loan or other extension of credit.

 

(b)                                 No Default or Event of Default shall exist.

 

(c)                                  All representations and warranties made by
any Obligor in any of the Loan Documents, or otherwise in writing to Lender,
shall be true and correct in all material respects with the same effect as
though the representations and warranties have been made on and as of the date
of the funding of the requested Loan or other extension of credit.

 

(d)                                 No event shall have occurred and no
conditions shall exist which could reasonably be expected to have a Material
Adverse Effect.

 

(e)                                  No Overadvance exists at the time of, or
would result from funding, the proposed Loan or other extension of credit.

 

SECTION  7.                 BORROWER’S REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into this Agreement and to make Loans or otherwise
extend credit as provided in any of the Loan Documents, Borrower makes the
following representations and warranties, all of which shall survive the
execution and delivery of the Loan Documents, and, unless otherwise

 

33

--------------------------------------------------------------------------------


 

expressly provided herein, such representations and warranties shall be deemed
made as of the date hereof and as of the date of each request for a Loan or
other extension of credit:

 

7.1                               Existence and Rights; Predecessors.  Each of
Borrower and its Subsidiaries is an entity as described in the Disclosure
Schedule, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and is duly qualified or licensed to
transact businesses in all places where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect; has the right and
power to enter into, and discharge all of its obligations under the Loan
Documents, each of which constitutes a legal, valid and binding obligation of
such Person, enforceable against it in accordance with their respective terms,
subject only to bankruptcy and similar laws affecting creditors’ rights
generally; and has the power, authority, rights and franchises to own its
property and to carry on its business as presently conducted.  Except as
provided in the Disclosure Schedule, neither Borrower nor any Subsidiary has
changed its legal status or the jurisdiction in which it is organized within the
5-year period immediately preceding the date of this Agreement; and, during the
5 year period prior to the date of this Agreement, Borrower has not been a party
to any merger, consolidation or acquisition of all or substantially all of the
assets or equity interests of any other Person.

 

7.2                               Authority.  The execution, delivery and
performance of this Agreement and the other Loan Documents by Borrower and each
other Person (other than Lender) executing any Loan Document have been duly
authorized by all necessary actions of such Person, and do not and will not
violate any provision of law, or any writ, order or decree of any court or
governmental authority or agency or any provision of the Organic Documents of
such Person or any Material Agreement to which such Person is a party, and do
not and will not, with the passage of time or the giving of notice, result in a
breach of, or constitute a default or require any consent under, or result in
the creation of any Lien (other than Lender’s Lien) upon any property or assets
of such Person pursuant to, any law, regulation, instrument or agreement to
which any such Person is a party or by which any such Person or its properties
may be subject, bound or affected.

 

7.3                               Litigation.  Except as set forth in the
Disclosure Schedule, there are no actions or proceedings pending, or to the
knowledge of Borrower threatened, against any Obligor before any court or
administrative agency, and Borrower has no knowledge of any pending, threatened
or imminent, governmental investigations or claims, complaints, actions or
prosecutions involving Borrower or any Obligor, which, in each case, (a) could
reasonably be expected to result in a claim in excess of $250,000 against such
Obligor, or (b) could reasonably be expected to have a Material Adverse Effect.
Neither Borrower nor any Obligor is in default with respect to any order, writ,
injunction, decree or demand of any court or any governmental or regulatory
authority, which, in each case, (a) could reasonably be expected to result in a
claim in excess of $250,000 against such Obligor, or (b) could reasonably be
expected to have a Material Adverse Effect.

 

7.4                               Financial Condition.  All financial statements
and information relating to Borrower and its Subsidiaries which have been
delivered by Borrower to Lender have been prepared in accordance with GAAP,
unless otherwise stated therein, and fairly and reasonably present Borrower’s
and its Subsidiaries’ financial condition as of the respective dates thereof.
There has

 

34

--------------------------------------------------------------------------------


 

been no material adverse change in the financial condition of Borrower or any
Subsidiary since the date of the most recent of such financial statements
submitted to Lender. Borrower has no knowledge of any liabilities, contingent or
otherwise, which are not reflected in such financial statements and information,
and neither Borrower nor any Subsidiary has entered into any special commitments
or contracts which are not reflected in such financial statements or information
which may have a materially adverse effect upon Borrower’s and the other
Obligor’s’ financial condition, operations or business as now conducted, taken
as a whole.  Borrower together with the other Obligors, taken as a whole, are,
and after consummating the transactions described in the Loan Documents will be,
Solvent.

 

7.5                               Taxes.  Each of Borrower and its Subsidiaries
has filed all federal, state and other tax returns that are required to be
filed, and have paid all Taxes shown on said returns as well as all Taxes
(including withholding, FICA and ad valorem Taxes) shown on all assessments
received by it to the extent that such Taxes are not being Properly Contested;
and neither Borrower nor any Subsidiary is subject to any federal, state or
local tax Liens and has not received any notice of deficiency or other official
notice to pay any Taxes.

 

7.6                               Title to Assets.  Borrower and its
Subsidiaries have good title to their assets (including those shown or included
in its financial statements and Borrowing Base Certificates) and the same are
not subject to any Liens other than Permitted Liens.

 

7.7                               Material Agreements.  Neither Borrower nor any
Subsidiary is a party to any agreement or instrument not made in the normal,
ordinary and usual requirements of its business or, to the knowledge of
Borrower, containing terms and conditions more onerous than those usual and
customary (financial or otherwise) in the applicable industry, nor is any such
Person in default in any material respect under any Material Agreement.

 

7.8                               Intellectual Property.  Borrower possesses all
necessary trademarks, trade names, copyrights, patents, patent rights and
licenses to conduct its business as now operated, without any known conflict
with the rights of others, including those described in the Disclosure Schedule.

 

7.9                               Compliance With Laws.  Except for matters
which individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect, each of Borrower and its Subsidiaries has duly
complied with, and its properties, business operations and leaseholds are in
compliance in all material respects with, the provisions of all applicable laws,
including all applicable Environmental Laws, OSHA and the Fair Labor Standards
Act.

 

7.10                        Business and Collateral Locations.  Borrower’s chief
executive office, principal place of business, office where Borrower’s tangible
business records are located and all other places of business of Borrower
(including places of business where any tangible items of Collateral are kept or
maintained) are all correctly and completely described in the Disclosure
Schedule; and except as otherwise described in the Disclosure Schedule, none of
the Collateral is in the possession of any Person other than Borrower and all
tangible items of the Collateral are located in, on or about the business
premises of Borrower described in the Disclosure Schedule.

 

7.11                        Accounts and Other Payment Rights.  Each
Document, Instrument, Chattel Paper or other writing evidencing or relating to
any Account or Payment Intangible of Borrower (a) is

 

35

--------------------------------------------------------------------------------


 

genuine and enforceable in accordance with its terms except for such limits
thereon arising from bankruptcy or similar laws relating to creditors’ rights;
(b) is not subject to any reduction or discount (other than as stated in the
invoice applicable thereto and disclosed to Lender), defense, setoff, claim or
counterclaim of a material nature against Borrower except as to which Borrower
has notified Lender in writing; (c) is not subject to any other circumstances
that would impair the validity, enforceability or amount of such Collateral
except as to which Borrower has notified Lender in writing; (d) arises from a
bona fide sale of goods or delivery of services in the Ordinary Course of
Business and in accordance with the terms and conditions of any applicable
purchase, order, contract or agreement; (e) is free of all Liens other than
Permitted Liens; and (f) is for a liquidated amount maturing as stated in the
applicable invoice or other document pertaining thereto.  Each Account included
in any Borrowing Base Certificate, report or other document as an Eligible
Account meets all of the requirements of an Eligible Account as set forth in the
definition of that term.

 

7.12                        Deposit Accounts.  As of the Closing Date, neither
Borrower nor any of its Subsidiaries has any Deposit Accounts other than those
listed in the Disclosure Schedule.

 

7.13                        Brokers.  Except as otherwise set forth in the
Disclosure Schedule, there has been no mortgage or loan broker in connection
with this loan transaction, and Borrower agrees to indemnify and hold the Lender
harmless from any claim of compensation payable to any mortgage or loan broker
in connection with this loan transaction.

 

7.14                        ERISA.  Except as otherwise set forth in the
Disclosure Schedule, neither Borrower nor any of its Subsidiaries has any Plan. 
No Plan established or maintained by Borrower (including any Multiemployer Plan
to which Borrower contributes) which is subject to Part 3 of Subtitle B or Title
I of ERISA had a material accumulated funding deficiency (as such term is
defined in Section 302 of ERISA) as of the last day of the most recent fiscal
year of such Plan ended prior to the date hereof, or would have had an
accumulated funding deficiency (as so defined) on such day if such year were the
first year of such Plan to which Part 3 of Subtitle B of Title I of ERISA
applied, and no material liability to the Pension Benefit Guaranty Corporation,
has been or is expected by Borrower to be, incurred with respect to any such
Plan by Borrower.  Borrower is not required to contribute to and is not
contributing to a Multiemployer Plan.  Borrower has no withdrawal liability to
any Multiemployer Plan, nor has any reportable event referred to in
Section 4043(b) of ERISA occurred that has resulted or could result in liability
of Borrower; and Borrower does not have any reason to believe that any other
event has occurred that has resulted or could result in liability of Borrower as
set forth above.

 

7.15                        Labor Relations.  Except as described in the
Disclosure Schedule, neither Borrower nor any of its Subsidiaries is a party to
or bound by any collective bargaining agreement.  On the date hereof, there are
no material grievances, disputes or controversies with any union or any other
organization of Borrower’s or any Subsidiary’s employees, or, to Borrower’s
knowledge, any threats of strikes, work stoppages or any asserted pending
demands for collective bargaining by any union or organization.

 

7.16                        Anti-Terrorism Laws.  Neither Borrower nor any of
its Subsidiaries, and Borrower is not aware that any Affiliate, is in violation
of any Anti-Terrorism Law; engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or

 

36

--------------------------------------------------------------------------------


 

attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law; or is any of the following (each a “Blocked Person”): (1) a Person that is
listed in the annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224; (2) a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224; (3) a Person or entity with which any
bank or other financial institution is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; (4) a Person or entity
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; (5) a Person or entity that is named as a
“specially designated national” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list;
or (6) a Person who is affiliated with a Person listed above.  Neither Borrower
nor any of its Affiliates conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224.

 

7.17                        Not a Regulated Entity.  Neither Borrower nor any
Subsidiary is (a) an “investment company” or a “person directly or indirectly
controlled by or acting on behalf of an investment company” each as defined in
the Investment Company Act of 1940 or (b) subject to regulation under the
Federal Power Act, the Interstate Commerce Act, any public utilities code or any
other applicable law relating to its authority to incur Debt.

 

7.18                        No Insider Status.  Borrower is not, and no Person
having “control” (as that term is defined in 12 U.S.C. §375(b)(5) or in
regulations promulgated pursuant thereto) of Borrower is, an “executive
officer,” “director,” or “principal shareholder” (as those terms are defined in
12 U.S.C. §375(b) or in regulations promulgated pursuant thereto) of Lender.

 

7.19                        Capital Structure.  As of the date hereof, the
Disclosure Schedule sets forth (a) the correct name of each Subsidiary, its
jurisdiction or organization and the percentage of its Equity Interests owned by
each Person, (b) the identity of each Person owning any of the Equity Interests
of Borrower (other than Parent) and each Subsidiary, and (c) the number of
authorized and issued Equity Interests (and treasury shares) of Borrower (other
than Parent) and each Subsidiary.  Borrower has good title to all of the Equity
Interests it purports to own in each of its Subsidiaries, free and clear of any
Lien other than Permitted Liens.  Except as set forth in the Disclosure
Schedule, (i) since the date of the last audited financial statements of
Borrower, Borrower has not made, or obligated itself to make, any Distributions;
(ii) there are no outstanding options to purchase, or any rights or warrants to
subscribe for, or any commitments or agreements to issue or sell, or any Equity
Interests or obligations convertible into, or any powers of attorney relating
to, Equity Interests of Borrower or any Subsidiary; and (iii)  there are no
outstanding agreements or instruments binding upon the holders of Borrower’s
(other than Parent’s) Equity Interests relating to the ownership of such Equity
Interests.

 

7.20                        Compliance with Regulations T, U, and X.  Borrower
is not engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Loans made to Borrower will be used
to purchase or carry any such Margin Stock or to extend credit to others for the
purpose of

 

37

--------------------------------------------------------------------------------


 

purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve.

 

7.21                        Inventory.  All Inventory included in any Borrowing
Base Certificate, report or other document as Eligible Inventory meets all of
the requirements of Eligible Inventory as set forth in the definition of that
term.

 

7.22                        Disclosure Schedule.  All of the information
disclosed in the Disclosure Schedule is true and correct in all material
respects (unless any such representation or warranty related thereto is
qualified as to materiality, in which case such information shall be true and
correct in all respects) on the date of this Agreement and shall be true and
correct in all material respects at any time the representations and warranties
of this Article 7 are made by Borrower; provided that Borrower may update the
Disclosure Schedule from time to time by delivering written notice thereof to
Lender so long as any changes set forth in any such update are not otherwise
violative of this Agreement.

 

SECTION  8.                   AFFIRMATIVE COVENANTS

 

At all times prior to the Commitment Termination Date and Full Payment of all of
the Obligations, Borrower covenants that it shall, and shall cause each of its
Subsidiaries to:

 

8.1                               Notices.  Notify Lender, promptly after
Borrower’s obtaining knowledge thereof, of (i) any Default or Event of Default;
(ii) the commencement of any action, suit or other proceeding against, or any
demand for arbitration with respect to, any Obligor, in which the claim for
relief seeks recovery of an amount in excess of $250,000; (iii) the occurrence
or existence of any default (or claimed default) by an Obligor under any
agreement relating to Debt for Money Borrowed in a principal amount in excess of
$250,000; or (iv) any other event or transaction which has or could reasonably
be expected to have a Material Adverse Effect.

 

8.2                               Rights and Facilities.  Maintain and preserve
all rights (including all rights related to Intellectual Property), franchises
and other authority adequate for the conduct of its business; maintain its
properties, equipment and facilities in good order and repair, ordinary wear and
tear expected; conduct its business in an orderly manner without voluntary
interruption; and maintain and preserve its existence.

 

8.3                               Insurance.  In addition to the insurance
required by the Loan Documents with respect to the Collateral, maintain with its
current insurers or with other financially sound and reputable insurers having a
rating of at least “A-” or better by Best’s Ratings, a publication of A.M. Best
Company, (i) insurance with respect to its properties and business against such
casualties and contingencies of such type (including product liability, workers’
compensation, larceny, embezzlement or other criminal misappropriation
insurance) and in such amounts and with such coverages, limits and deductibles
as is customary in the business of Borrower or such Subsidiary (ii) marine cargo
coverage, in such amounts and with such coverages, limits and deductibles as is
customary in the business of Borrower or such Subsidiary, and (iii) business
interruption insurance, in an amount as is customary in the business of Borrower
or such Subsidiary.

 

38

--------------------------------------------------------------------------------


 

8.4                               Visits and Inspections.  Permit
representatives of Lender from time to time, as often as may be reasonably
requested, but only during normal business hours and (except when a Default or
Event of Default exists) upon reasonable prior notice to Borrower to: visit and
inspect properties of Borrower and each of its Subsidiaries; inspect, audit and
make extracts from Borrower’s and each Subsidiary’s books and records; and
discuss with its Senior Officers and independent accountants Borrower’s and each
Subsidiary’s business, financial conditions, business prospects and results of
operations.

 

8.5                               Taxes; Other Charges.  Pay and discharge all
Taxes and other charges the non-payment of which could result in a Lien on
Borrower’s assets prior to the date on which such Taxes or other charges, as
applicable, become delinquent or any penalties attached thereto, except and to
the extent only that such Taxes or other charges, as applicable, are being
Properly Contested, and, if requested by Lender, shall provide proof of payment
or, in the case of withholding or other employee taxes, deposit of payments
required by applicable law.  Borrower shall, and shall cause each of its
Subsidiaries to, deliver to Lender copies of all of Tax returns (and amendments
thereto) promptly after the filing thereof.

 

8.6                               Financial Statements and Other Information. 
(a) Keep adequate records and books of account with respect to its business
activities in which proper entries are made in accordance with GAAP reflecting
all its financial transactions; and cause to be prepared and furnished to Lender
the following (all to be prepared in accordance with GAAP applied on a
consistent basis):

 

(i)                                     as soon as available, and in any event
within 90 days after the close of each Fiscal Year, unqualified audited balance
sheets of Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related statements of income, shareholders’ equity and cash flow, on a
consolidated and consolidating basis, certified without qualification by a firm
of independent certified public accountants of recognized national or regional
standing selected by Borrower but reasonably acceptable to Lender and setting
forth in each case in comparative form the corresponding consolidated and
consolidating figures for the preceding Fiscal Year;

 

(ii)                                  as soon as available, and in any event
within 30 days after the end of each month hereafter, including the last month
of Borrower’s Fiscal Year, unaudited balance sheets of Borrower and its
Subsidiaries as of the end of such month and the related unaudited consolidated
statements of income and cash flow for such month and for the portion of
Borrower’s Fiscal Year then elapsed, on a consolidated and consolidating basis,
setting forth in each case in comparative form the corresponding figures for the
preceding Fiscal Year and certified by the principal financial officer of
Borrower as prepared in accordance with GAAP and fairly presenting the
consolidated financial position and results of operations of Borrower and its
Subsidiaries for such month and period subject only to changes from audit and
year-end adjustments and except that such statements need not contain notes;

 

(iii)                               as soon as available, and in any event no
later than 30 days after the beginning of each Fiscal Year (beginning with
Fiscal Year ending December 31,

 

39

--------------------------------------------------------------------------------


 

2013), Borrower’s projected balance sheet and income statement and statement of
cash flows for each month of the next Fiscal Year, accompanied by a statement of
assumptions and supporting schedules and information, as are commercially
reasonable and in a form acceptable to Lender in its reasonable discretion; and

 

(iv)                              to the extent any of the following are not
available on a public website maintained by or on behalf of the SEC or any
successor thereto, promptly after the sending or filing thereof, as the case may
be, copies of any proxy statements, financial statements or reports which
Borrower has made generally available to its shareholders; copies of any
regular, periodic and special reports or registration statements or prospectuses
which Borrower files with the SEC or any governmental authority which may be
substituted therefor, or any national securities exchange; and copies of any
press releases or other statements made available by Borrower to the public
concerning material changes to or developments in the business of Borrower.

 

Concurrently with the delivery of the financial statements described in clause
(i) of this Section, Borrower shall deliver to Lender a copy of the accountants’
letter to Borrower’s management that is prepared in connection with such
financial statements.  Concurrently with the delivery of the financial
statements described in clauses (i) and (ii) of this Section, or more frequently
if requested by Lender during any period that a Default or Event of Default
exists, Borrower shall cause to be prepared and furnished to Lender (a) a
Compliance Certificate, and (b) a report in form reasonably satisfactory to
Lender of all loans, advances or other transfers of assets made by each Obligor
to another Obligor or a Subsidiary of any Obligor during such period.

 

(b)                                Promptly after the sending or filing thereof,
Borrower shall also provide to Lender copies of any annual report to be filed in
accordance with ERISA in connection with each Plan and such other data and
information (financial and otherwise) as Lender, from time to time, may
reasonably request, bearing upon or related to the Collateral or Borrower’s and
any of its Subsidiaries’ financial condition or results of operations.

 

(c)                                   Borrower shall also provide to Lender not
later than 20 days after the end of each calendar month, (i) a listing of all of
Borrower’s trade payables as of the last Business Day of such month, specifying
the name of and balance due each trade creditor, (ii) a monthly detailed trade
payable aging, and (iii) a monthly detailed held checks aging, each in form
reasonably acceptable to Lender.

 

(d)                                  Borrower shall provide to Lender 90 days
after the Closing Date a schedule of all Accounts as of such date, specifying
the name, address and face value for each Account Debtor obligated on an Account
so listed.

 

8.7                               Compliance with Laws.  Comply in all material
respects with all applicable laws relating to Borrower, the conduct of its
business and the ownership and use of its Assets, including ERISA, all
Environmental Laws, OSHA, the Fair Labor Standards Act and all other laws
regarding the collection, payment and deposit of the Taxes, and shall obtain and
keep in full force and effect any and all governmental and regulatory approvals
necessary to the ownership of its

 

40

--------------------------------------------------------------------------------


 

properties or the conduct of its business and shall promptly report any such
non-compliance to Lender.

 

8.8                               Reimbursement for Lender Expenses.  Upon the
demand of Lender, promptly reimburse Lender for all sums expended by Lender
which constitute Lender Expenses, and Borrower hereby authorizes and approves
all Loans by Lender in payment of items constituting Lender Expenses.

 

8.9                               Financial Covenants.  Comply with all of the
financial covenants set forth in Item 16 of the Terms Schedule.

 

8.10                        After-Acquired Collateral.  Borrower shall promptly
notify Lender in writing if, after the Closing Date, any Obligor obtains any
interest in any Collateral consisting of Deposit Accounts, Chattel Paper,
Documents, Instruments, Intellectual Property, Investment Property or
Letter-of-Credit Rights and, upon Lender’s request, shall promptly take such
actions as Lender deems appropriate to effect Lender’s duly perfected, first
priority Lien upon such Collateral, including obtaining any appropriate
possession, control agreement or Lien Waiver/Access Agreement.  If any
Collateral is in the possession of a third party, at Lender’s request, Obligors
shall obtain an acknowledgment that such third party holds the Collateral for
the benefit of Lender.

 

SECTION  9.                 NEGATIVE COVENANTS

 

At all times prior to the Commitment Termination Date and Full Payment of the
Obligations, Borrower shall not and shall not permit any Subsidiary to:

 

9.1                               Fundamental Changes.  Merge, reorganize, or
consolidate with any Person, or liquidate, wind up its affairs or dissolve
itself, in each case whether in a single transaction or in a series of related
transactions, except for mergers or consolidations of any Subsidiary with
another Subsidiary or Borrower so long as the Borrower is the surviving entity;
change its name or conduct business under any fictitious name except for any
fictitious name shown in the Disclosure Statement; change its federal employer
identification number, organizational identification number or state of
organization; relocate its chief executive office or principal place of business
without having first provided 30 days prior written notice to Lender; or amend,
modify or otherwise change any of the terms or provisions in any of its Organic
Documents, except for changes that do not affect in any way Borrower’s authority
to enter into and perform the Loan Documents to which it is a party, the
perfection of Lender’s Liens in any of the Collateral, or Borrower’s authority
or obligation to perform and pay the Obligations; or amend, modify or otherwise
change any of the terms or provisions of any Material Agreement in any way which
is materially adverse to such Borrower or Subsidiary or Lender.

 

9.2                               Conduct of Business.  Sell, lease or otherwise
dispose of any of the Collateral other than a Permitted Asset Disposition;
suspend or otherwise discontinue all or any material part of its business
operations; engage in any business other than the business engaged in by it on
the Closing Date and any business or activities that are substantially similar,
related or incidental thereto; create, incur or suffer to exist any Lien on any
of its assets other than Permitted Liens; make any loans, advances or other
transfers of assets to any other Person, except transfers in the Ordinary Course
of Business by Borrower to a Subsidiary that is an Obligor or by one Subsidiary
that is an Obligor to Borrower or to another Subsidiary that is an Obligor, so
long as,

 

41

--------------------------------------------------------------------------------


 

the aggregate amount of any loans, advances or other transfers from Borrower to
the Guarantors does not exceed $10,000 per Guarantor at any time, and transfers
permitted by Section 9.9; guarantee or otherwise become in any way liable for
any Debt of another Person; or create, incur, assume or suffer to exist any Debt
other than Permitted Debt.

 

9.3                               Agreements with Account Debtors.  Grant any
discount, credit or allowance to any Account Debtor or accept any return of
merchandise without Lender’s consent, except, when no Event of Default exists,
in the Ordinary Course of Business.  Lender may, after an Event of Default,
settle or adjust disputes and claims directly with Account Debtors for amounts
and upon terms which Lender considers advisable, and in such cases, Lender will
credit Borrower’s account with only the net amounts received by Lender in
payment of such disputed Accounts, after deducting all Lender Expenses incurred
or expended in connection therewith.

 

9.4                               Distributions.  Declare or make any
Distribution.

 

9.5                               Subordinated Debt.  Amend or modify any
provision of any instrument or agreement evidencing or securing any Subordinated
Debt or pay any principal of or interest on any Subordinated Debt, in any case,
other than in accordance with the applicable Subordination Agreement.

 

9.6                               ERISA.  Withdraw from participation in, permit
the termination or partial termination of, or permit the occurrence of any other
event with respect to any Plan maintained for the benefit of Borrower’s
employees under circumstances that could result in liability to the Pension
Benefit Guaranty Corporation, or any of its successors or assigns, or to any
entity which provides funds for such Plan; or withdraw from any Multiemployer
Plan described in Section 4001(a)(3) of ERISA which covers Borrower’s employees.

 

9.7                               Certain Tax and Accounting Matters.  File or
consent to the filing of any consolidated income tax return with any Person
other than a Subsidiary; make any significant change in accounting treatment or
reporting practices, except as may be required by GAAP; or establish a fiscal
year different from the Fiscal Year.

 

9.8                               Subsidiaries.  Form or acquire any additional
Subsidiary.

 

9.9                               Restricted Investments.  Make or have any
Restricted Investments.  As used herein, the term “Restricted Investment” shall
mean any acquisition of property by Borrower or any of its Subsidiaries in
exchange for cash or other property, whether in the form of an acquisition of
Equity Interests or Debt, or the purchase or acquisition by Borrower or any
Subsidiary of any other property, or a loan, advance, capital contribution or
subscription, except acquisitions of the following: (i) fixed assets to be used
in the Ordinary Course of Business of Borrower or any Subsidiary so long as the
acquisition costs thereof constitute Capital Expenditures and do not violate any
financial covenant contained in this Agreement; (ii) Goods held for sale or
lease or to be used in the manufacture of goods or the provision of services by
Borrower or any of its Subsidiaries in the Ordinary Course of Business;
(iii) current assets arising from the sale or lease of Goods or the rendition of
services in the Ordinary Course of Business by Borrower or any Subsidiary;
(iv) investments by Borrower to the extent existing on the Closing Date and
fully disclosed in the Disclosure Schedule; and (v) marketable direct
obligations issued or unconditionally guaranteed by the United States government
and backed by the full faith and

 

42

--------------------------------------------------------------------------------


 

credit of the United States government having maturities of not more than 12
months from the date of acquisition, and domestic certificates of deposit and
time deposit having maturities of not more than 12 months from the date of
acquisition, to the extent they are not subject to rights of offset in favor of
any Person other than Lender.

 

9.10                        Deposit Accounts.  Open or maintain any Deposit
Accounts except for (a) Deposit Accounts listed in the Disclosure Schedule, and
(b) such other Deposit Accounts as shall be necessary for payroll, petty cash,
local trade payables and other occasional needs of Borrower; provided that the
aggregate balance of all Deposit Accounts which are not subject to a Deposit
Account Control Agreement on terms satisfactory to Lender may not at any time
exceed $5,000; provided, further, that no Deposit Account Control Agreement
shall be required for Parent’s account maintained by Capital One, number
00003620880050, so long as Parent transfers within 5 days any funds deposited
therein to an account that is (a) subject to a Deposit Account Control Agreement
or (b) maintained by Lender.

 

9.11                        Affiliate Transactions.  Enter into or be party to
any transaction with an Affiliate of an Obligor, except (a) transactions
contemplated by the Loan Documents, (b) payment of reasonable compensation to
officers and employees for services actually rendered, (c) payment of customary
directors’ fees and indemnities, (d) transactions with Affiliates that were
consummated prior to the Closing Date and fully disclosed in the Disclosure
Schedule, and (e) transactions with Affiliates in the Ordinary Course of
Business, upon fair and reasonable terms fully disclosed to Lender and no less
favorable than would be obtained in comparable arm’s length transaction with a
non-Affiliate.

 

9.12                        Restrictions on Payment of and Amendments to Certain
Debt.  In addition to the restrictions contained in Section 9.5, make any
payments (whether voluntary or mandatory, or a prepayment, redemption,
retirement, defeasance or acquisition) with respect to any Money Borrowed (other
than the Obligations) prior to its due date under the agreements evidencing such
Debt as in effect on the Closing Date (or as amended to the extent permitted by
the next sentence). Borrower and its Subsidiaries may amend, modify, supplement,
replace, renew or refinance the Great Western Bank Loan Documents or the New
Markets Tax Credit Loan Documents other than, in each case, to (a) increase the
principal amount of or the interest rate applicable to the Money Borrowed
thereunder, (b) add any additional collateral or any obligor which is an Obligor
under this Agreement, or (c) accelerate the payment schedule of the Money
Borrowed thereunder.

 

9.13                        Hedging Agreements.  Enter into any hedging
agreement, except to hedge risks arising in the Ordinary Course of Business and
not for speculative purposes.

 

SECTION  10.            EVENTS OF DEFAULTS; REMEDIES

 

10.1                        Events of Default.  The occurrence or existence of
any one or more of the following events or conditions shall constitute an Event
of Default:

 

(a)                                  Borrower shall fail to pay any of the
Obligations on the due date thereof (whether due at stated maturity, on demand,
upon acceleration or otherwise);

 

43

--------------------------------------------------------------------------------


 

(b)                                  Any Obligor fails or neglects to perform,
keep or observe any term, provision, condition, covenant or agreement, in this
Agreement, in any of the other Loan Documents, or in any other present or future
agreement between Borrower and Lender, provided that Borrower shall have the
right to cure any such failure or neglect within 20 days after any Senior
Officer obtains knowledge of such failure or neglect if such failure or neglect
does not consist of Borrower’s breach of or default under Sections 2.1(c),
2.6(a), 2.7, 4.4, 4.5, 8.4, 8.6(i), 8.9 or 9;

 

(c)                                   Any representation, statement, report, or
certificate made or delivered by or on behalf of Borrower or any Obligor to
Lender, including any Borrowing Base Certificate, any aged trial balance of all
Accounts, or any accounts payable aging is not true and correct, in any material
respect, when made or furnished;

 

(d)                                  [Intentionally Omitted];

 

(e)                                   An Insolvency Proceeding is commenced by
an Obligor or is commenced against an Obligor and is not dismissed within 45
days thereafter;

 

(f)                                    Borrower is enjoined, restrained or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs or Borrower voluntarily ceases to continue to
conduct all or any material part of its business;

 

(g)                                   One or more judgments or orders for the
payment of money shall be entered against any Obligor for an amount in excess of
$250,000 in the aggregate for all such judgments outstanding at any time and
(i) there shall have been commenced by any creditor an enforcement proceeding
upon such judgment or order, (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect, or (iii) such judgment or
order results in the creation or imposition of a Lien upon any of the Collateral
that is not a Permitted Lien;

 

(h)                                  There shall occur any default or event of
default on the part of any Obligor under any agreement, document or instrument
to which such Obligor is a party or by which such Obligor or any of its
properties is bound, creating or relating to (i) any Bank Product Obligations or
(ii) any other Debt (other than the Obligations) in excess of $250,000, if the
payment or maturity of such Debt may be accelerated in consequence of such
default or event of default or if demand for payment of such Debt may be made;

 

(i)                                      [Intentionally Omitted];

 

(j)                                     Any Guarantor shall revoke or attempt to
revoke the Guaranty signed by such Guarantor, shall repudiate or dispute such
Guarantor’s liability thereunder, shall be in default under the terms thereof,
or shall fail to confirm in writing, promptly after receipt of Lender’s written
request therefor, such Guarantor’s ongoing liability under the Guaranty in
accordance with the terms thereof;

 

(k)                                  A Reportable Event (consisting of any of
the events set forth in Section 4043(b) of ERISA) shall occur which Lender, in
its reasonable discretion, shall determine

 

44

--------------------------------------------------------------------------------


 

constitutes grounds for the termination by the Pension Benefit Guaranty
Corporation of any Plan or the appointment by the appropriate United States
district court of a trustee for any Plan, or if any Plan shall be terminated or
any such trustee shall be requested or appointed, or if Borrower or any other
Obligor is in “default” (as defined in Section 4219(c)(5) of ERISA) with respect
to payments to a Multiemployer Plan resulting from Borrower’s, or such other
Obligor’s complete or partial withdrawal from such Multiemployer Plan;

 

(l)                                      There shall occur any event or
condition that has a Material Adverse Effect;

 

(m)                              Any Obligor shall challenge in any action, suit
or other proceeding the validity or enforceability of any of the Loan Documents,
the legality or enforceability of any of the Obligations or the perfection or
priority of any Lien granted to Lender, or any of the Loan Documents ceases to
be in full force or effect for any reason other than a full or partial waiver or
release by Lender in accordance with the terms thereof;

 

(n)                                  A Change of Control shall occur; or

 

(o)                                  There shall occur any event set forth in
Item 17 of the Terms Schedule.

 

10.2                        Remedies.  Upon and after the occurrence of an Event
of Default, Lender may, at its election, without notice of its election and
without notice to or demand upon any Obligor, do any one or more of the
following:

 

(a)                                  Declare all Obligations, whether arising
pursuant to this Agreement or otherwise, to be due, whereupon the same shall
become without further notice or demand (all of which notice and demand Borrower
expressly waives) forthwith due and payable and Borrower shall forthwith pay to
Lender the entire principal of and accrued and unpaid interest on the Loans and
other Obligations plus reasonable attorneys’ fees and its court costs if such
principal and interest are collected by or through an attorney-at-law;

 

(b)                                  Cease advancing money or otherwise
extending credit to or for the benefit of Borrower under this Agreement or under
any other agreement between Borrower and Lender;

 

(c)                                   Terminate the Commitments, but without
affecting Lender’s rights and security interest in the Collateral and without
affecting the Obligations owing by Borrower to Lender;

 

(d)                                  Notify Account Debtors of Borrower that the
Accounts have been assigned to Lender and that Lender has a security interest
therein, collect them directly, and charge the collection costs and expenses to
the Loan Account;

 

(e)                                   Take immediate possession of any of the
Collateral, wherever located; require Borrower to assemble the Collateral, at
Borrower’s expense, and make it available to Lender at a place designated by
Lender which is reasonably convenient to both parties; and enter any premises
where any of the Collateral should be located and keep and

 

45

--------------------------------------------------------------------------------


 

store the Collateral on said premises until sold (and if said premises are the
property of Borrower, then Borrower agrees not to charge Lender for storage
thereof);

 

(f)                                    Sell or otherwise dispose of all or any
part of the Collateral in its then condition, or after any further manufacturing
or processing thereof, at public or private sales, with such notice as may be
required by applicable law, in lots or in bulk, for cash or on credit, all as
Lender in its discretion may deem advisable; and Borrower agrees to any
requirement of notice to Borrower or any other Obligor of any proposed public or
private sale or other disposition of Collateral by Lender shall be deemed
reasonable notice thereof if given at least 10 days prior thereto, and such sale
may be at such locations as Lender may designate in said notice;

 

(g)                                   Petition for and obtain the appointment of
a receiver, without notice of any kind whatsoever, to take possession of any or
all of the Collateral and business of Borrower and to exercise such rights and
powers as the court appointing such receiver shall confer upon such receiver,
Borrower hereby waiving any requirement under applicable law that Lender post a
bond in connection with the appointment of any such receiver;

 

(h)                                  Set off any Deposit Account maintained by
Borrower over which Lender has control and apply the balances therein to the
payment of the Obligations;

 

(i)                                      Conduct all appraisals, field
examinations and other assessments of the Collateral as deemed necessary by
Lender; engage or require Borrower to engage one or more financial consultants
or workout professionals as approved by Lender in advance; take such additional
collateral as security for the Obligations as required by Lender and do all such
other acts and things deemed necessary by Lender to preserve its collateral
security position hereunder; and

 

(j)                                     Exercise all other rights and remedies
available to Lender under any of the Loan Documents or applicable law.

 

Lender is hereby granted, to the extent Borrower’s interest therein is
transferrable, an irrevocable, non-exclusive license or other right to use,
license or sub-license after the occurrence and during the continuation of any
Event of Default (exercisable without payment of royalty or other compensation
to any Obligor or any other Person) any or all of Borrower’s intellectual
property and all Borrower’s computer hardware and software, trade secrets,
brochures, customer lists, promotional and advertising materials, labels, and
packaging materials, and any property of a similar nature, in advertising for
sale, marketing, selling and collecting and in completing the manufacturing of
any Collateral, and Borrower’s rights under all licenses and franchise
agreements shall inure to Lender’s benefit.  The proceeds realized from any sale
or other disposition of any Collateral may be applied, after allowing 2 Business
Days for collection, first to any Lender Expenses and then to the remainder of
the Obligations in such order of application as Lender may elect in its
discretion, with Borrower and each of the Obligors remaining liable for any
deficiency.

 

10.3                        Cumulative Rights; No Waiver.  All covenants,
conditions, warranties, guaranties, indemnities and other undertakings of
Borrower in this Agreement or any of the other Loan

 

46

--------------------------------------------------------------------------------


 

Documents shall be deemed cumulative, and Lender shall have all other rights and
remedies not inconsistent herewith as provided under the UCC or other applicable
law.  No exercise by Lender of one right or remedy shall be deemed an election,
and no waiver by Lender of any Default or Event of Default on one occasion shall
be deemed to be a continuing waiver or applicable to any other occasion.  No
waiver or course of dealing shall be established by the failure or delay of
Lender to require strict performance by Borrower with any term of the Loan
Documents, or to exercise any rights or remedies with respect to the Collateral
or otherwise.

 

SECTION  11.          GENERAL PROVISIONS

 

11.1                        Notices and Communications.

 

(a)                                  Except as otherwise provided in
Section 2.1, all notices, requests and other communications to or upon a party
hereto shall be in writing (including facsimile transmission or similar writing)
and shall be given to such party at the address or facsimile number for such
party in Item 18 of the Terms Schedule or at such other address or facsimile
number as such party may hereafter specify for the purpose by notice to Lender
and Borrower in accordance with the provisions of this Section.

 

(b)                                  Except as otherwise provided in this
Section, each such notice, request or other communication shall be effective
(i) if given by facsimile transmission, when transmitted to the facsimile number
specified herein for the noticed party and confirmation of receipt is received,
(ii) if given by mail, 3 Business Days after such communication is deposited in
the U.S. Mail, with first-class postage pre-paid, addressed to the noticed party
at the address specified herein, or (iii) if given by personal delivery, when
duly delivered with receipt acknowledged in writing by the noticed party.  In no
event shall a voicemail message be effective as a notice, communication or
confirmation under any of the Loan Documents.  Notwithstanding the foregoing, no
notice to or upon Lender pursuant to Sections 2.1, 3.2 or 8.1 shall be effective
until after actually received by the individual to whose attention at Lender
such notice is required to be sent.  Any written notice, request or demand that
is not sent in conformity with the provisions hereof shall nevertheless be
effective on the date that such notice, request or demand is actually received
by the individual to whose attention at the noticed party such notice, request
or demand is required to be sent.

 

(c)                                   Electronic mail and internet websites may
be used only to distribute routine communications, such as financial statements,
Borrowing Base Certificates and other information required by Section 8.6, and
to distribute Loan Documents for execution by the parties thereto, and may not
be used for any other purpose as effective notice under this Agreement or any of
the other Loan Documents.

 

11.2                        Performance of Borrower’s Obligations; Sharing of
Information; Publicity.

 

(a)                                  If Borrower shall fail to discharge any
covenant, duty or obligation hereunder or under any of the other Loan Documents,
Lender may, in its discretion at any time or from time to time, for Borrower’s
account and at Borrower’s expense, pay any amount or do any act required of
Borrower hereunder or under any of the other Loan Documents or otherwise
lawfully requested by Lender to (i) enforce any of the Loan

 

47

--------------------------------------------------------------------------------


 

Documents or collect any of the Obligations, (ii) preserve, protect, insure or
maintain or realize upon any of the Collateral, or (iii) preserve, defend,
protect or maintain the validity or priority of Lender’s Liens in any of the
Collateral, including the payment of any judgment against Borrower, any
insurance premium, any Bank Product Obligations, any warehouse charge, any
finishing or processing charge, any landlord claim, any other Lien upon or with
respect to any of the Collateral (whether or not a Permitted Lien).  All
payments that Lender may make under this Section and all out-of-pocket costs and
expenses (including Lender’s Expenses) that Lender pays or incurs in connection
with any action taken by it hereunder shall be reimbursed to Lender by Borrower
on demand with interest from the date such payment is made or such costs or
expenses are incurred to the date of payment thereof at the Default Rate. Any
payment made or other action taken by Lender under this Section shall be without
prejudice to any right to assert, and without waiver of, an Event of Default
hereunder and without prejudice to Lender’s right to proceed thereafter as
provided herein or in any of the other Loan Documents.

 

(b)                              Borrower hereby authorizes Lender to use the
names “Broadwind Energy, Inc.,” “Brad Foote Gear Works, Inc.,” “Broadwind
Services, LLC,” “Broadwind Towers, Inc.,” together with variants of such names
and related logotypes and the amount of the transaction, in advertising that
promotes Lender and the business transaction between Borrower and Lender
described herein through the use of so-called “tombstones” and similar
publicity, and neither Lender nor any of its subsidiaries, Affiliates, officers,
employees and advertising agents shall have any liability to Borrower arising
out of or related to the reasonable exercise of the rights hereby granted to
Lender; provided, that Lender shall obtain approval from Borrower of any text
and graphics used in such advertising prior to publishing or issuing such
advertising.

 

11.3                        Effectiveness, Successors and Assigns.  This
Agreement shall be binding and deemed effective when executed by Borrower and
accepted by Lender in the State of Georgia, and when so accepted, shall bind and
inure to the benefit of the respective successors and assigns of each of the
parties; provided that Borrower may not assign this Agreement or any rights
hereunder without Lender’s prior written consent and any prohibited assignment
shall be absolutely void. No consent to an assignment by Lender shall release
Borrower from its Obligations to Lender. Lender may assign this Agreement and
its rights and duties hereunder. Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Lender’s rights and benefits hereunder.

 

11.4                        General Indemnity.  Borrower hereby agrees to
indemnify and defend the Indemnitees against and to hold the Indemnitees
harmless from and against any Indemnified Claim that may be instituted or
asserted against or incurred by any of the Indemnitees and that either
(i) arises out of or relates to this Agreement or any of the other Loan
Documents (including any transactions entered into pursuant to any of the Loan
Documents, Lender’s Liens upon the Collateral, or the performance by Lender of
Lender’s duties or the exercise of any of Lender’s rights or remedies under this
Agreement or any of the other Loan Documents), or (ii) results from Borrower’s
failure to observe, perform or discharge any of Borrower’s covenants or duties
hereunder.  Without limiting the generality of the foregoing, this indemnity
shall extend to any Indemnified Claims instituted or asserted against or
incurred by any of the Indemnitees by any

 

48

--------------------------------------------------------------------------------


 

Person under any Environmental Laws or similar laws by reason of Borrower’s or
any other Person’s failure to comply with laws applicable to solid or hazardous
waste materials or other toxic substances.  Additionally, if any Taxes
(excluding Taxes imposed upon or measured solely by the net income of Lender,
but including any intangibles tax, stamp tax, recording tax or franchise tax)
shall be payable by Lender or any Obligor on account of the execution or
delivery of this Agreement, or the execution, delivery, issuance or recording of
any of the other Loan Documents or any financing statement or other perfection
document relating thereto, or the creation or repayment of any of
the Obligations hereunder, by reason of any applicable law now or hereafter in
effect, Borrower shall pay (or shall promptly reimburse Lender for the payment
of) all such Taxes, including any interest and penalties thereon, and will
indemnify and hold Indemnitees harmless from and against all liability in
connection therewith.  The foregoing indemnities shall not apply to Indemnified
Claims incurred by any Indemnitee as a direct and proximate result of its own
gross negligence or willful misconduct.

 

11.5                     Section Headings; Interpretation.  Section headings and
section numbers have been set forth herein for convenience only.  Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against Lender or Borrower, whether under any rule of construction or
otherwise.  This Agreement has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.

 

11.6                        Indulgences Not Waivers.  Lender’s failure at any
time or times to require strict performance by Borrower of any provision of this
Agreement or any of the other Loan Documents shall not waive, affect or
otherwise diminish any right of Lender thereafter to demand strict compliance
and to performance with such provision.

 

11.7                     Severability; Survival.  Each provision of this
Agreement shall be severable from every other provision of this Agreement for
the purpose of determining the legal enforceability of any specific provision. 
Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, the obligations of Obligors with respect to each
indemnity given by them in any of the Loan Documents in favor of each Indemnitee
shall survive the termination of the Commitments and the Full Payment of the
Obligations.

 

11.8                     Modification; Entire Agreement.  This Agreement cannot
be changed or terminated orally.  This Agreement and the other Loan Documents
represent the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements, understandings,
negotiations and inducements regarding the same subject matter.

 

11.9                        Counterparts; Facsimile Signatures.  This Agreement
and any amendments hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument. 
Counterparts of each of the Loan Documents may be delivered by facsimile or
electronic mail and the effectiveness of each such Loan Document and signatures
thereon shall, subject to applicable law, have the same force and effect as
manually signed originals and shall be binding on all parties thereto.

 

49

--------------------------------------------------------------------------------


 

11.10              Governing Law.  This Agreement shall be deemed to have been
made in the State of New York, and shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

11.11              Consent to Forum.  Borrower hereby consents to the
non-exclusive jurisdiction of any United States federal court sitting in or with
direct or indirect jurisdiction over the Northern District of Georgia or the
Northern District of Alabama or any state or superior court sitting in Cobb
County, Georgia or Jefferson County, Alabama, in any action, suit or other
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents and Borrower irrevocably agrees that all claims and demands in respect
of any such action, suit or proceeding may be heard and determined in any such
court and irrevocably waives any objection it may now or hereafter have as to
the venue of any such action, suit or proceeding brought in any such court or
that such court is an inconvenient forum.  Nothing herein shall limit the right
of Lender to bring proceedings against Borrower in the courts of any other
jurisdiction.  Any judicial proceeding commenced by Borrower against Lender or
any holder of any of the Obligations, or any Affiliate of Lender or any holder
of any Obligations, involving, directly or indirectly, any matter in any way
arising out of, related to or connected with any Loan Document shall be brought
only in a United States federal court sitting in or with direct jurisdiction
over the Northern District of Georgia or the Northern District of Alabama or any
state or superior court sitting in Cobb County, Georgia or Jefferson County,
Alabama.  Nothing in this Agreement shall be deemed or operate to affect the
right of Lender to serve legal process in any other manner permitted by law or
to preclude the enforcement by Lender of any judgment or order obtained in such
forum or the taking of any action under this Agreement to enforce same in any
other appropriate forum or jurisdiction.

 

11.12                 Waiver of Certain Rights.  To the fullest extent permitted
by applicable law, Borrower hereby knowingly, intentionally and intelligently
waives (with the benefit of advice of legal counsel of its own choosing):
(i) the right to trial by jury (which Lender hereby also waives) in any action,
suit, proceeding or counterclaim of any kind arising out of, related to or based
in any way upon any of the Loan Documents, the Obligations or the Collateral;
(ii) presentment, protest, default, non-payment, maturity, release, compromise,
settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by Lender on which Borrower may in any way be liable and hereby
ratifies and confirms whatever Lender may do in this regard; (iii) notice prior
to taking possession or control of any of the Collateral and the requirement to
deposit or post any bond or other security which might otherwise be required by
any court or applicable law prior to allowing Lender to exercise any of Lender’s
self-help or judicial remedies to obtain possession of any of the Collateral;
(iv) the benefit of all valuation, appraisement and exemption law; (v) any claim
against Lender on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) arising
out of, in connection with, or as a result of any of the Loan Documents, any
transaction thereunder, the enforcement of any remedies by Lender or the use of
any proceeds of any Loans; and (vi) notice of acceptance of this Agreement by
Lender.

 

11.13                 USA PATRIOT Act Notice.  To help fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information

 

50

--------------------------------------------------------------------------------


 

that identifies each Person who opens an account.  For purposes of this section,
account shall be understood to include loan accounts.

 

11.14                 Credit Inquiries.  Borrower hereby authorizes and permits
Lender, at its discretion and without any obligation to do so, to respond to
credit inquiries from third parties concerning Borrower or any of its
Subsidiaries.

 

11.15                 Additional Provisions.  Time is of the essence of this
Agreement and the other Loan Documents.  No provision of this Agreement or any
of the other Loan Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any governmental authority by reason of such
party having or being deemed to have structured, drafted or dictated such
provision.

 

[Remainder of page intentionally left blank]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, to be
effective on the date first set forth above.

 

 

BORROWER:

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

Accepted in Atlanta, Georgia:

 

 

 

LENDER:

 

 

 

ALOSTAR BANK OF COMMERCE

 

 

 

 

 

By:

/s/ Christopher Nairne

 

Name:

Christopher Nairne

 

Title:

Vice President

 

52

--------------------------------------------------------------------------------


 

TERMS SCHEDULE

 

This TERMS SCHEDULE (“Terms Schedule”) is made a part of and incorporated into
that certain Loan and Security Agreement between ALOSTAR BANK OF COMMERCE, a
state banking institution organized under the laws of the State of Alabama
(together with successors and assigns, “Lender”), and BROADWIND ENERGY, INC., a
Delaware corporation (“Borrower”) dated August 23, 2012 (together with all
schedules, Riders and exhibits annexed thereto and all amendments, restatements,
supplements or other modifications with respect thereto, the “Loan Agreement”).

 

1.                                      Accounts Percentage:  85%

 

2.                                      Authorized Officers:

 

In addition to the Senior Officers, each of the following persons (if none, so
state):

 

(a) Director of Treasury Operations

 

(b) Controller

 

3.                                      Additional Specified Availability
Reserves:

 

Dilution Reserve

 

4.                                      Early Termination Fee; Applicable
Termination Percentage:

 

Upon the effective date of termination of the Commitments (whether such
termination is effected by Borrower or Lender or automatically as the result of
the commencement of an Insolvency Proceeding by or against Borrower), Borrower
shall be obligated to pay, in addition to all of the other Obligations then
outstanding, an amount equal to the product obtained by multiplying the Maximum
Revolver Facility Amount by the applicable percentage set forth below:

 

(a)                                3% if the effective date of termination
occurs during the first 365-day period after the Closing Date;

 

(b)                                2% if the effective date of termination
occurs during the second 365-day period after the Closing Date; or

 

(c)                                 1% if the effective date of termination
occurs after the second 365-day period following the Closing Date but prior to
the last 60 days of the Term.

 

5.                                      Guarantors:

 

1309 South Cicero Avenue, LLC, a Delaware limited liability company

 

5100 Neville Road, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

6.                                      Inventory Formula Amount:

 

(a)                                [Intentionally Omitted].

 

(b)                                Inventory Advance Rate: 50% of the Value of
Eligible Inventory , unless Lender obtains at its discretion at any time a
Qualified Appraisal with respect to Inventory, then the Inventory Advance Rate
will be the lesser of 50% of the Value of Eligible Inventory and 85% of the NOLV
of Eligible Inventory.

 

7.                                      Maximum Revolver Facility Amount:
$20,000,000

 

8.                                      Interest Rates (§2.3):

 

(a)                               The Applicable Variable Rate shall be the
Daily LIBOR Rate in effect from time to time.

 

“Daily LIBOR Rate” means, on any day, the LIBOR Rate as shown in The Wall Street
Journal on such day for United States dollar deposits for the one month delivery
of funds in amounts approximately equal to the principal amount of the Loan for
which such rate is being determined or, if such day is not a Business Day on the
immediately preceding Business Day.  If The Wall Street Journal for any reason
ceases to publish a LIBOR Rate, then the Daily LIBOR Rate shall be as published
from time to time in any other publication or reference source designated by
Lender in its discretion.  The Daily LIBOR Rate is a reference rate and does not
necessarily represent the best or lowest rate charged by Lender.

 

(b)                               Interest margin for Revolver Loans: 4.25% .

 

(c)                                Minimum interest rate floor for Revolver
Loans (after giving effect to the applicable margin set forth below, but prior
to giving effect to the Default Margin set forth below, when applicable): 
1.00%.

 

(d)                               Default margin:  2.00%.

 

(e)                                Applicable Variable Rate Disclosure: 1.00%.

 

(f)                                 Interest Rate Disclosure (Governing Rate):
5.25%.

 

9.                                      Fees and Expenses (§2.4):

 

(a)                                 Fees:  Borrower shall pay to Lender the
following fees:  (i) a closing and origination fee in the amount of $200,000 to
be paid concurrently with the funding of the initial Revolver Loan; (ii) an
unused line fee in the amount of 0.50% per annum (the “Unused Revolver Fee”) of
the amount by which the average loan balance for any month (or portion thereof
that the Agreement is in effect) is less than the Maximum Revolver Facility
Amount, such fee to be paid on the first day of the following month, but if the
Commitments are terminated on a day other than the first day of the month, then
any such fee payable for the month in which termination shall occur shall be
paid on the effective date of such termination; (iii) a monthly, non-refundable
maintenance fee in

 

2

--------------------------------------------------------------------------------


 

the amount of $1,000 per month (or portion of a month) from the Closing Date
through the Commitment Termination Date, payable monthly in arrears; (iv) a wire
fee of $25 per wire sent out by Lender on behalf of Borrower; and (v) the Early
Termination Fee, to the extent required to be paid pursuant to Item 4 of this
Terms Schedule.

 

(b)                                 Expenses:  Borrower shall reimburse Lender
for all reasonable costs and expenses incurred by Lender (including standard
fees charged by Lender’s internal field examiners) in connection with
(i) examinations and reviews of Borrower’s Books and such other matters
pertaining to the Borrower or any Collateral as Lender shall deem appropriate
and shall pay to Lender the then standard amount charged by Lender per person
per day ($900 per person per day as of the Closing Date) for each day that an
employee or agent of Lender shall be engaged in an examination or review of any
of Borrower’s Books, plus reasonable expenses; provided, however, that Borrower
shall not be required to reimburse Lender for the costs and expenses of more
than four (4) field examinations in any 12-month period, unless an Event of
Default exists; (ii) appraisals of any Inventory or Equipment forming a part of
the Collateral; provided, however, that Borrower shall not be required to
reimburse Lender for the costs and expenses of more than one (1) Inventory
appraisal in any 12-month period, unless an Event of Default exists;
 (iii) reasonable legal fees and expenses incurred by Lender in connection with
the preparation and negotiation of the Loan Documents; (iv) the establishment of
electronic collateral reporting systems performed by employees or agents of
Lender; and (v) the actual charges paid or incurred by Lender if it elects to
employ the services of one or more third parties to perform financial audits of
Borrower, establish electronic collateral reporting of Borrower, appraise the
Collateral or to assess Borrower’s business valuation. Notwithstanding the
foregoing, the combined costs and expenses for all audits, inventory appraisals
and background checks required by Lender in order to fund the first Revolver
Loan hereunder shall not exceed $75,000.

 

10.                               Borrowing Base Reporting Period (§2.6):

 

Each week, or more or less frequently as Lender shall request in its reasonable
credit judgment.

 

11.                               Collection Days (§2.7):

 

2 Business Days

 

12.                               Term (§3.1):

 

August 23, 2015.

 

13.                               [Intentionally Omitted].

 

14.                               [Intentionally Omitted].

 

15.                               Other Conditions Precedent (§6.1(h)):

 

3

--------------------------------------------------------------------------------


 

(a)                                 Lender shall have received from each
Obligor, duly executed subordination agreements, pursuant to which all Debt of
such Obligor to the other Obligors is subordinated to the Obligations on terms
and pursuant to agreements reasonably satisfactory to Lender in its discretion.

 

(b)                                 Lender shall have received a Deposit Account
Control Agreement for each of the following Deposit Accounts of Borrower: the
Deposit Accounts maintained by Borrower with Wells Fargo Bank that are listed on
the Disclosure Schedule.

 

(c)                                  Lender shall have entered into a Lockbox
Agreement in respect of a lockbox related to the Collections Account.

 

(d)                                 Lender shall have received final credit
approval for the transactions described in this Agreement.

 

(e)                              Lender shall have completed its business,
financial, legal and collateral due diligence of Borrower, including a
collateral audit and review of Borrower’s Books, with results satisfactory to
Lender.

 

(f)                                   Lender shall have received, reviewed and
be satisfied with all of Borrower’s Material Agreements.

 

(g)                                  Lender shall have completed background
checks with respect to certain key officers of Borrower and such background
checks shall be satisfactory to Lender.

 

(h)                                 Lender shall have received and reviewed
Borrower’s business plan and such business plan shall be satisfactory to Lender.

 

(i)                                     Lender shall have received an inventory
appraisal of Borrower and an equipment appraisal of Brad Foote, in each case
performed by valuation firms selected by Lender and the results of such
appraisals shall be satisfactory to Lender.

 

(j)                                    Lender shall have received a schedule of
all Accounts as of the Closing Date, specifying the names, addresses and
face value for each Account Debtor obligated on an Account so listed.

 

(k)                                 Lender shall have received a duly executed
Pledge Agreement from Borrower.

 

(l)                                 Lender shall have received evidence, in form
and substance reasonably satisfactory to Lender, that Borrower has received all
necessary consents or amendments under the New Markets Tax Credit Loan Agreement
and other documents related thereto to enter into the transactions contemplated
by this Agreement.

 

4

--------------------------------------------------------------------------------


 

16.                               Financial Covenants (§8.9):

 

Borrower covenants that, from the Closing Date until the Commitment Termination
Date and Full Payment of the Obligations, Parent shall comply with the following
additional covenants:

 

(a)                             Fixed Charge Coverage Ratio.  At the end of each
fiscal quarter of Parent, commencing with the fiscal quarter ending December 31,
2012, Parent shall have a Fixed Charge Coverage Ratio of not less than 1.00 to
1.00 for the period of 4 fiscal quarters then ending.

 

(b)                             Minimum Monthly EBITDA.  Parent shall achieve
EBITDA of at least (i) $4,200,000 during the nine (9) consecutive fiscal
month-period ending September 30,2102; (ii) $5,400,000 during the twelve (12)
consecutive fiscal month-period ending December 31, 2012; and (iii) the amount
shown below for the twelve (12) consecutive fiscal month-period ending on the
date set forth opposite such amount:

 

EBITDA

 

12 Fiscal Month-Period Ending

 

$

5,100,000

 

March 31, 2013

 

$

6,200,000

 

June 30, 2013

 

$

6,200,000

 

September 30, 2013

 

$

6,500,000

 

Each of December 31, 2013; March 31, 2014; June 30, 2014; September 30, 2014;
December 31, 2014; March 31, 2015; and June 30, 2015

 

 

(b)                                 Capital Expenditures.  Parent and its
Subsidiaries shall not during any Fiscal Year make Capital Expenditures in an
amount exceeding $4,000,000 in the aggregate.

 

As used in this Item 16 of the Terms Schedule, the following terms shall have
the following means ascribed to them.

 

“Capital Expenditures” means all liabilities incurred or expenditures made by
Parent or any of its Subsidiaries for the acquisition of fixed assets, or any
improvements, substitutions or additions thereto with a useful life of more than
one year, excluding any and all capital expenditures approved as part of
Parent’s restructuring plan described in Parent’s most recent 10Q or 10k filing,
as the case may be, in an aggregate amount not to exceed $3,778,000.

 

“EBITDA” means, for any period, determined on a consolidated basis for Parent
and its consolidated Subsidiaries, net income, calculated before interest
expense, provision for income taxes, depreciation and amortization expense,
approved cash restructuring expense as

 

5

--------------------------------------------------------------------------------


 

described in Parent’s most recent 10Q or 10K, as the case may be, stock
compensation expense, gains or losses arising from the sale of capital assets,
gains arising from the write-up of assets, and any extraordinary gains (in each
case, to the extent included in determining net income).

 

“Fixed Charge Coverage Ratio” means, for any period, the quotient obtained by
dividing (a) the difference between (i) EBITDA for such period, minus (ii) the
sum of (A) all unfinanced Capital Expenditures made in such period, and (B) any
Distributions paid by Parent in such period, and (C) cash Taxes paid by Parent
in such period (without benefit of any refund), divided by (b) the sum of
(i) the current portion of scheduled principal amortization on Debt for Money
Borrowed plus (ii) cash interest payments paid by Borrower in such period.

 

17.                               Other Events of Default (§10.1) (if none, so
state):

 

The Obligors, taken as a whole, shall cease to be Solvent.

 

18.                               Notices (§11.1):

 

If to Borrower:

 

Broadwind Energy, Inc.

47 E. Chicago Ave.

Suite 332

Naperville, IL 60540

Attention: Chief Financial Officer

Facsimile: (630) 637-8472

 

with a courtesy copy to (which shall not be deemed notice):

 

Broadwind Energy, Inc.

47 E. Chicago Ave.

Suite 332

Naperville, IL 60540

Attention: General Counsel

Facsimile: (630) 637-8472

 

If to Lender:

 

AloStar Bank of Commerce

3630 Peachtree Road, N.E., Suite 1050

Atlanta, GA 30326

Attn: Chris Nairne

Facsimile: (404) 365-7112

 

6

--------------------------------------------------------------------------------


 

with courtesy copies to (which shall not be deemed notice):

 

Paul Hastings LLP

600 Peachtree Street, N.E.

Suite 2400

Atlanta, Georgia 30308

Attn:  Chris D. Molen, Esq.

Facsimile:  (404) 815-2424

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

The undersigned have executed this Terms Schedule on and as of the date of the
Loan Agreement.

 

 

BORROWER:

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

Accepted in Atlanta, Georgia:

 

 

 

LENDER:

 

 

 

ALOSTAR BANK OF COMMERCE

 

 

 

 

 

By:

/s/ Christopher Nairne

 

Name:

Christopher Nairne

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVER NOTE

 

U.S. $                       

                                , 20   

 

 

 

Atlanta, Georgia

 

FOR VALUE RECEIVED, the undersigned, BROADWIND ENERGY, INC., a Delaware
corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois corporation
(“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited liability company
(“Services”), and BROADWIND TOWERS, INC., a Wisconsin corporation ( “Towers”;
and, together with Parent, Brad Foote, and Services, collectively “Borrower”),
hereby jointly and severally promise to pay to the order of ALOSTAR BANK OF
COMMERCE, a state banking institution organized under the laws of the State of
Alabama (herein, together with any subsequent holder hereof, called “Lender”),
the principal sum of                                      AND NO/100 DOLLARS
($                      ) or such lesser sum as may constitute the outstanding
principal amount of all Revolver Loans made pursuant to the terms of the Loan
Agreement (as defined below) on the date on which such outstanding principal
amounts become due and payable pursuant to Section 2.2(a)(i) of the Loan
Agreement, in strict accordance with the terms thereof.  Borrower likewise
unconditionally promises to pay to Lender interest from and after the date
hereof on the outstanding principal amount of Revolver Loans at such interest
rates, payable at such times and computed in such manner as are specified in
Sections 2.2(a)(ii) and 2.3 of the Loan Agreement and in strict accordance with
the terms thereof.

 

This Revolver Note (“Note”) is issued pursuant to, and is the “Revolver Note”
referred to in, the Loan and Security Agreement dated August 23, 2012 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), between Borrower and Lender, and Lender is and
shall be entitled to all benefits thereof and of all other Loan Documents
executed and delivered in connection therewith.  All capitalized terms used
herein, unless otherwise defined herein, shall have the meanings ascribed to
such terms under the Loan Agreement.

 

The entire unpaid principal balance and all accrued interest on this Note shall
be due and payable immediately upon the Commitment Termination Date. All
payments of principal and interest shall be made in Dollars and in immediately
available funds as specified in the Loan Agreement.

 

Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest on this
Note may be declared (or shall become) due and payable in the manner and with
the effect provided in the Loan Agreement, and the unpaid principal balance
hereof shall bear interest at the Default Rate as and when provided in
Section 2.3 of the Loan Agreement.  If this Note is collected by or through an
attorney at law, then Borrower shall be obligated to pay, in addition to the
principal balance of and accrued interest on this Note, all costs of collection,
including, without limitation, reasonable attorneys’ fees and court costs.

 

All principal amounts of Revolver Loans made by Lender to Borrower pursuant to
the Loan Agreement, and all accrued and unpaid interest thereon, shall be deemed
evidenced by this Note and shall continue to be owing by Borrower until paid in
accordance with the terms of this Note and the Loan Agreement.

 

--------------------------------------------------------------------------------


 

In no contingency or event whatsoever, whether by reason of advancement of the
proceeds of Revolver Loans or otherwise, shall the amount paid or agreed to be
paid to Lender for the use, forbearance or detention of Revolver Loans exceed
the highest lawful rate permissible under any law which a court of competent
jurisdiction may deem applicable hereto; and, in the event of any such payment
inadvertently paid by Borrower or inadvertently received by Lender, such excess
sum shall be, at Borrower’s option, returned to Borrower forthwith or credited
as a payment of principal, but shall not be applied to the payment of interest. 
It is the intent hereof that Borrower not pay or contract to pay, and that
Lender not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by Borrower under
applicable law.

 

Time is of the essence of this Note.  To the fullest extent permitted by
applicable law, Borrower, for itself and its legal representatives, successors
and assigns, expressly waives presentment, demand, protest, notice of dishonor,
notice of non-payment, notice of maturity, notice of protest, presentment for
the purpose of accelerating maturity, diligence in collection, and the benefit
of any exemption or insolvency laws.

 

Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note.  No delay or failure on the part of Lender in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Lender of any right or
remedy preclude any other right or remedy.  Lender, at its option, may enforce
its rights against any Collateral securing this Note without enforcing its
rights against Borrower, any Guarantor of the indebtedness evidenced hereby or
any other property or indebtedness due or to become due to Borrower.  Borrower
agrees that, without releasing or impairing Borrower’s liability hereunder,
Lender may at any time release, surrender, substitute or exchange any Collateral
securing this Note and may at any time release any party primarily or
secondarily liable for the indebtedness evidenced by this Note.

 

The rights of Lender and obligations of Borrower hereunder shall be construed in
accordance with and governed by the laws of the State of New York.  This Note is
intended to take effect as an instrument under New York law.

 

To the fullest extent permitted by applicable law, Borrower and, by its
acceptance hereof, Lender, each hereby waives the right to trial by jury in any
action, suit, proceeding or counterclaim of any kind arising out of, related to
or based in any way upon this Note or any of the matters contemplated hereby.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
by its duly authorized officers on the date first above written.

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BROADWIND SERVICES, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BROADWIND TOWERS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

[Letterhead of Borrower]

 

                                    , 20  

 

AloStar Bank of Commerce

3630 Peachtree Road, N.E., Suite 1050

Atlanta, Georgia 30326

Attn:  Susan Hall

 

The undersigned, the Chief Financial Officer of
[                                        ] (“Borrower”), gives this certificate
to AloStar Bank of Commerce, a state banking institution incorporated or
otherwise organized under the laws of the State of Alabama (“Lender”), in
accordance with the requirements of Section 8.6(a)(vi) of that certain Loan and
Security Agreement, dated August 23, 2012, between Borrower and Lender (as at
any time amended, the “Loan Agreement”).  Capitalized terms used in this
Certificate, unless otherwise defined herein, shall have the meanings ascribed
to them in the Loan Agreement.

 

1.             Attached hereto are copies of the balance sheets and statements
of income, shareholders’ equity and cash flow of Borrower and its consolidated
Subsidiaries for the [Fiscal Year] [month] ending [                        ,
20    ], which have been prepared in accordance with GAAP and fairly present the
financial position and results of operations of Borrower for such [Fiscal Year]
[month] subject only to changes due to audit and year-end adjustments and except
that such statements do not contain notes.

 

2.             I hereby certify based upon my review of the balance sheets and
statements of income of Borrower and its consolidated Subsidiaries for the
fiscal quarter ending [                    , 20    ], that the Fixed Charge
Coverage Ratio for the relevant measurement period is          to 1.0, which
[is] [is not] in compliance with requirements of Item 16(a)of the Terms Schedule
to the Loan Agreement.

 

3.             I hereby certify based upon my review of the balance sheets and
statements of income of Borrower and its consolidated Subsidiaries for the
fiscal quarter ending [                    , 20    ], that EBITDA of Borrower
and its consolidated Subsidiaries for the relevant measurement period is
$                         which [is][is not] in compliance with the requirements
of 16(b) of the Terms Schedule to the Loan Agreement.

 

4.             I hereby certify based upon my review of the balance sheets and
statements of income of Borrower and its consolidated Subsidiaries for the
current Fiscal Year, that Capital Expenditures of Borrower and its consolidated
Subsidiaries for the current Fiscal Year were $                         which
[is][is not] in compliance with the requirements of 16(c) of the Terms Schedule
to the Loan Agreement.

 

5.             No Default or Event of Default exists on the date hereof, other
than:                                     
                                                                                                
[if none, so state]; and

 

2

--------------------------------------------------------------------------------


 

6.             Attached hereto is a schedule showing the calculations that
support Borrower’s [compliance] [non-compliance] with the financial covenants,
as shown above.

 

 

Very truly yours,

 

 

 

 

 

 

 

Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[g189691kg13i001.jpg]

 

Date:

 

 

AloStar Bank of Commerce (“ABC”)

Report Number:

 

 

COMBINED BORROWING BASE CERTIFICATE

 

Company Name:

Broadwind Energy, Inc.

 

Pursuant to the Loan and Security Agreement between AloStar Bank of Commerce
(“Lender”) and the undersigned (“Borrower”), and any amendments thereto (“the
Loan Agreement”), Borrower hereby certifies to Lender, as of the above date, as
follows:

 

 

 

Accounts Receivable Availability Calculation:

 

 

 

 

 

 

 

1

 

Accounts Receivable Outstanding Assigned to ABC (Prev Rpt):

 

Date:

 

 

 

$

—

 

2

 

Additions to Accounts Receivable:

 

 

 

 

 

 

 

3

 

New Billings

 

 

 

 

 

$

—

 

4

 

Less: Credits and Adjustments (enter as neg.)

 

 

 

 

 

$

—

 

5

 

Net Billings

 

 

 

 

 

$

—

 

6

 

Deductions to Accounts Receivable:

 

 

 

 

 

 

 

7

 

Less: Cash Collections (Net amount of Check - enter as neg.)

 

 

 

 

 

$

—

 

8

 

Less: Credit Card Collections

 

 

 

 

 

$

—

 

9

 

Miscellaneous (i.e. discounts, deductions, overpayments, etc.)

 

 

 

 

 

$

—

 

10

 

Total Deductions to Accounts Receivable

 

 

 

 

 

$

—

 

11

 

Accounts Receivable Outstanding Assigned to ABC (Current Rpt):

 

Date:

 

 

 

$

—

 

12

 

Less: Total amount of ineligible Accounts Receivables per Exhibit 1

 

 

 

 

 

$

—

 

13

 

Eligible Accounts Receivable

 

 

 

 

 

$

—

 

14

 

Accounts Receivable Advance Rate

 

 

 

 

 

85

%

15

 

Maximum Advance on Accounts Receivable

 

 

 

 

 

$

—

 

16

 

Accounts Receivable Outstanding per Exhibit 1

 

 

 

 

 

$

—

 

17

 

Less: Chargebacks Per Exhibit 1

 

 

 

 

 

$

—

 

18

 

Eligible Accounts Receivable Other

 

 

 

 

 

$

—

 

19

 

Accounts Receivable Advance Rate

 

 

 

 

 

 

 

20

 

Maximum Advance on Accounts Receivable Other

 

 

 

 

 

$

—

 

21

 

Total Maximum Advance on Accounts Receivable & Other

 

 

 

 

 

$

—

 

22

 

Inventory Availability Calculation:

 

 

 

 

 

 

 

23

 

Total Inventory

 

 

 

 

 

$

—

 

24

 

Less: Total amount of ineligible inventory per Exhibit 1

 

 

 

 

 

0.00

 

25

 

Eligible Inventory

 

 

 

 

 

$

—

 

26

 

Advance on Inventory:

 

 

 

 

 

 

 

27

 

Inventory Sublimit

 

 

 

$

20,000,000.00

 

 

 

28

 

Total Eligible Inventory

 

 

 

$

—

 

 

 

29

 

Advance based on cost - Blended

 

 

 

 

 

$

—

 

30

 

Reserves

 

 

 

 

 

$

—

 

31

 

Available Inventory

 

 

 

 

 

$

—

 

32

 

Total Availability

 

 

 

 

 

$

—

 

33

 

Block against Availability

 

 

 

 

 

$

—

 

34

 

Total Availability after Blocks

 

 

 

 

 

$

—

 

 

 

 

 

Line Limit

 

$

20,000,000.00

 

 

 

35

 

Maximum Borrowing Base (minus block)

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

36

 

Loan Balance Previous Report:

 

 

 

 

 

$

—

 

37

 

Less: Cash Remitted

 

 

 

 

 

$

—

 

36

 

Less: Credit Card Collections

 

 

 

 

 

$

—

 

38

 

Add: Additional Revolver Borrowings

 

 

 

 

 

$

—

 

39

 

Add: Interest, Fee’s and adjustments

 

 

 

 

 

$

—

 

40

 

Ending Loan Balance

 

 

 

 

 

$

—

 

41

 

Minimum Availability at Close

 

 

 

 

 

$

—

 

42

 

Reserves

 

 

 

 

 

$

—

 

43

 

Sub Total

 

 

 

 

 

$

—

 

44

 

Reserves (dilution reserve)

 

 

 

 

 

$

—

 

45

 

Excess Availability (Line 35 minus Line 38 minus Line 42)

 

 

 

 

 

$

—

 

44

 

Minimum Availability at Close

 

 

 

 

 

$

—

 

 

As of the date of this Certificate, no Event of Default exists or has occurred
and is continuing.  Borrower acknowledges that the Loans by Lender to Borrower
are basedupon Lender’s reliance on the information contained herein and all
representations and warranties with respect to US Collateral in the Loan
Agreement are applicable to theUS Collateral included in this Certificate.  The
reliance by Lender on this Certificate should not be deemed to limit the right
of Lender to establish or revise criteria ofeligibility or Availability Reserves
or other Reserves or otherwise limit, impair, or affect in any manner the rights
of Lender under the Loan Agreement.  In the event of anyconflict between the
determination of Lender of the amount of the Loans to Borrower in accordance
with the terms of the Loan Agreement and the determination by Borrowerof such
amounts, the determination of Lender shall govern.  All capitalized terms used
in this Certificate shall have the meaning assigned to them in the Loan
Agreement.

 

 

Client: 

 

 

Authorized Signature: 

 

 

Print Name / Title: 

 

 

--------------------------------------------------------------------------------


 

MULTIPLE BORROWER RIDER

 

THIS MULTIPLE BORROWER RIDER (“Rider”) dated August 23, 2012, is made a part of
and incorporated into that certain Loan and Security Agreement between ALOSTAR
BANK OF COMMERCE, a state banking institution organized under the laws of the
State of Alabama (together with successors and assigns, “Lender”), and BROADWIND
ENERGY, INC., a Delaware corporation (“Parent”), dated as of the date hereof
(together with all schedules, Riders and exhibits annexed thereto and all
amendments, restatements, supplements or other modifications with respect
thereto, the “Loan Agreement”).

 

1.             Definitions.  Capitalized terms contained in this Rider, unless
otherwise defined herein, shall have the meanings attributable to such terms
under the Loan Agreement.

 

2.             Multiple Borrowers.  In addition to Parent identified in the Loan
Agreement as “Borrower,” each Person identified below shall also be deemed to be
a Borrower under the Loan Agreement, shall be entitled to all of the benefits of
a Borrower under the Loan Agreement and the other Loan Documents, shall be
deemed to have granted (and does hereby grant) to Lender, as security for the
payment of the Obligations, a continuing security interest and Lien upon all
property of such Person of the types or items as are set forth in Section 4 of
the Loan Agreement for a Borrower, and shall be subject to all of the
obligations of a Borrower under the Loan Agreement and each of the other Loan
Documents:

 

Brad Foote Gear Works, Inc., an Illinois corporation

 

Broadwind Services, LLC, a Delaware limited liability company

 

Broadwind Towers, Inc., a Wisconsin corporation

 

Parent shall be deemed to constitute the “Borrower Agent” and, in that capacity,
shall be authorized to act for and on behalf of each other Borrower, including
for the purpose of requesting any Loans or other extensions of credit under the
Loan Agreement and receiving proceeds of Loans and other extensions of credit
for and on behalf of each other Borrower; and any Loan or other extension of
credit funded to or at the direction of Borrower Agent shall be deemed made to
and on behalf of all Borrowers.

 

3.             Joint and Several Liability.  The Obligations are one joint and
several obligation of the Borrowers. Each Borrower shall be jointly and
severally liable with each other Borrower for the payment and performance of all
of the Obligations; shall be deemed to have separately made the representations
and warranties set forth herein; shall be responsible jointly and severally with
each other Borrower for all of the indemnities set forth in any of the Loan
Documents; shall be responsible for discharging the covenants contained in each
of the Loan Documents applicable to it; and shall be deemed separately to have
granted (and does hereby grant), as security for the payment of the Obligations,
a security interest in the types and items of its property constituting
Collateral.  Lender shall have the right to deal with any individual
representative of Borrower Agent with regard to all matters concerning the
rights and obligations of Lender and the duties and liabilities of Borrowers
under the Loan Documents.  All actions or inactions of the officers, managers,
members and agents of any Borrower with regard to the transactions contemplated
under any of the Loan Documents shall be deemed to be binding upon all Borrowers
hereunder.  Any Loans or other extensions of credit made to one Borrower shall
be deemed to have been made to and for the benefit of all Borrowers, it being

 

--------------------------------------------------------------------------------


 

understood that Borrowers’ businesses are a mutual and collective enterprise and
Borrowers believe that the consolidation of all Loans under this Agreement will
enhance the aggregate borrowing powers of each Borrower and ease the
administration of their loan relationship with Lender, all to the mutual
advantage of each Borrower.  Notwithstanding the appointment of Parent to serve
as Borrower Agent, each Borrower hereby appoints each other Borrower as its true
and lawful attorney-in-fact, with full right and power, for purposes of
exercising all rights of such appointing Borrower hereunder and under applicable
law with regard to the transactions contemplated under the Loan Documents.

 

4.             Unconditional Nature of Liabilities.  Borrowers’ joint and
several liability with respect to the Loans and other Obligations shall, to the
fullest extent permitted by applicable law, be unconditional irrespective of
(i) the validity, enforceability, avoidance or subordination of any of the
Obligations or of any document evidencing or securing any part of the
Obligations, (ii) the absence of any attempt to collect any of the Obligations
from any other Obligor or any Collateral or other security therefor, or the
absence of any other action to enforce the same, (iii) the waiver, consent,
extension, forbearance or granting of any indulgence by Lender with respect to
any Loan Documents, (iv) the failure by Lender to take any steps to perfect or
maintain the perfected status of its security interest in or Lien upon, or to
preserve its right to, any of the Collateral or Lender’s release of any
Collateral or its termination or release of any Liens upon any Collateral,
(v) the release or compromise, in whole or in part, of the liability of any
Obligor for the payment of any of the Obligations, (vi) any amendment or
modification of any of the Loan Documents or any waiver of a Default or Event of
Default, (vii) any increase in the amount of the Obligations beyond any limits
imposed herein or any increase or decrease in the amount of any interest, fees
or other charges payable in connection therewith, or (viii) any other
circumstances that might constitute a legal or equitable discharge or defense of
any Obligor.  Each Borrower shall be deemed to have waived any provision under
applicable law that might otherwise require Lender to pursue or exhaust its
remedies against any Collateral or Obligor before pursuing Borrower or any other
Obligor.  Each Borrower consents that Lender shall be under no obligation to
marshal any assets in favor of any Obligor or against or in payment of any or
all of the Obligations.

 

5.             Subordination.  Each Borrower subordinates any claims, including
any right of payment, subrogation, contribution and indemnity, that it may have
from or against any other Obligor, and any successor or assign of the Obligor,
including any trustee, receiver or debtor-in-possession, howsoever arising, due
or owing or whether heretofore, now or hereafter existing, to the full and final
payment of all of the Obligations.

 

6.             Incorporation by Reference.  The terms, covenants and conditions
of the Loan Agreement are incorporated into and made a part of this Rider.  This
Rider shall form a part of the Loan Agreement and shall constitute a part of the
Loan Documents.

 

7.             Miscellaneous.  This Rider may be executed in multiple
counterparts, each of which shall be deemed an original document and all of
which taken together shall constitute one and the same instrument; shall be
deemed to have been executed and made in the State of Georgia and shall be
governed in all respects by and construed in accordance with the internal laws
of the State of New York; and shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns.  Borrower
hereby waives notice of Lender’s acceptance hereof.

 

2

--------------------------------------------------------------------------------


 

The undersigned have executed this Multiple Borrower Rider on the date first
written above.

 

 

 

BORROWERS:

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BROADWIND SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BROADWIND TOWERS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted in Atlanta, Georgia:

 

LENDER:

 

 

 

ALOSTAR BANK OF COMMERCE

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LETTER OF CREDIT RIDER

 

THIS LETTER OF CREDIT RIDER (“Rider”) dated August 23, 2012, is made a part of
and incorporated into that certain Loan and Security Agreement between ALOSTAR
BANK OF COMMERCE, a state banking institution organized under the laws of the
State of Alabama (together with successors and assigns, “Lender”), and BROADWIND
ENERGY, INC., a Delaware corporation (“Borrower”), dated August 23, 2012
(together with all schedules, Riders and exhibits annexed thereto and all
amendments, restatements, supplements or other modifications with respect
thereto, the “Loan Agreement”).

 

1.             Definitions.  Capitalized terms contained in this Rider, unless
otherwise defined herein, shall have the meanings ascribed to such terms in the
Loan Agreement.  In addition, when used in this Rider, the following terms shall
have the following meanings (terms defined in the singular to have the same
meaning when used in the plural and vice versa):

 

“Cash Collateral” means cash that is delivered to Lender to Cash Collateralize
any Obligations and all interest and other income earned (if any) on such cash.

 

“Cash Collateral Account” means a demand deposit, money market or other account
maintained with Lender and subject to Lender’s Liens.

 

“Cash Collateralize” means the delivery of cash to Lender, as security for the
payment of any LC Credit Support Obligations, in an amount equal to 105% of the
aggregate LC Credit Support Obligations at the time of delivery.  Cash
Collateralization has a correlative meaning.

 

“LC Application” means an application (whether consisting of a single or several
documents) by Borrower to LC Issuer, in form and substance satisfactory to LC
Issuer, for the issuance of a Letter of Credit, which application shall, among
other things, provided for Borrower’s reimbursement to LC Issuer for any amount
paid by LC Issuer under a Letter of Credit.

 

“LC Conditions” means the following conditions necessary for Lender to use its
reasonable efforts to cause the issuance of a Letter of Credit by LC Issuer:
(a) each of the conditions set forth in Section 6 of the Loan Agreement is
satisfied at such time, unless satisfaction thereof is waived by Lender in
writing; (b) Borrower shall have delivered to Lender, at such times and in such
manner as Lender may prescribe, an LC Request and an LC Application in form and
substance satisfactory to LC Issuer and Lender for the issuance of Letter of
Credit and such other documents as may be required pursuant to the terms
thereof; (c) no Default or Event of Default exists at the time of the request
for the issuance of the proposed Letter of Credit or on the issuance date or
after giving effect thereto; (d) Lender shall have determined that, after giving
effect to such issuance (i) the total LC Credit Support Obligations do not
exceed the Letter of Credit Subline and (ii) the total LC Credit Support
Obligations plus the aggregate balance of Revolver Loans outstanding at such
time does not exceed the Borrowing Base at such time, or, if no Revolver Loans
are outstanding at such time, the LC Credit Support Obligations do not exceed
the Borrowing Base (without giving effect to the LC Reserve for purposes of this
calculation); (e) the expiration date of such Letter of Credit is no more than
365 days from issuance, in the case of standby Letters of Credit; (f) the Letter
of Credit and payments thereunder are denominated in Dollars; (g) the purpose
and form of the proposed Letter of Credit are satisfactory to Lender in its
discretion; and (h) the issuance of the requested Letter of

 

--------------------------------------------------------------------------------


 

Credit would not cause all LC Credit Support Obligations then outstanding to
exceed any limit imposed by law or regulation upon LC Issuer.

 

“LC Credit Support Obligations” means, on any date, the sum (without
duplication) of the following on such date:  (a) all amounts owing by Borrower
for reimbursement to Lender of amounts paid by Lender under any Credit Support
of a Letter of Credit; (b) the aggregate amount of all liabilities (whether or
not contingent at the time in question) of Lender under any Credit Support of
outstanding Letters of Credit; and (c) all Fees and other amounts owing by
Borrower to Lender with respect to any Credit Support provided by Lender to any
LC Issuer.

 

“LC Documents” means any and all agreements, instruments and documents required
by LC Issuer or Lender to be executed at any time by Borrower or any other
Person and delivered to LC Issuer or Lender, as applicable, in connection with,
or as a condition to the issuance of, a Letter of Credit, including each LC
Application and LC Request.  All of the LC Documents, to the extent executed
with or in favor of Lender, shall constitute “Loan Documents” (as defined in the
Loan Agreement).

 

“LC Issuer” means any bank or other financial institution which is selected by
Lender to be the issuer of a Letter of Credit and to which Lender provides a
Credit Support as an inducement for such bank or other financial institution to
issue such Letter of Credit.

 

“LC Request” means a request for issuance of a Letter of Credit, to be provided
by Borrower, in form satisfactory to LC Issuer and Lender.

 

“LC Reserve” means a reserve in the aggregate amount of all LC Credit Support
Obligations outstanding at any time, other than any LC Credit Support
Obligations that have been fully Cash Collateralized.

 

“Letter of Credit Subline” means an amount equal to $1,000,000.

 

“Reimbursement Date” means, in the case of Borrower’s obligation to reimburse LC
Issuer for any amounts paid by LC Issuer under a Letter of Credit, the date on
which LC Issuer makes payment under such Letter of Credit; and in the case of
Borrower’s obligation to reimburse Lender for any amounts paid by Lender under
any Credit Support to an LC Issuer, the date on which Lender makes payment under
such Credit Support.

 

2.             Letters of Credit.  Lender agrees to use its reasonable best
efforts to cause LC Issuer to issue Letters of Credit from time to time from the
date hereof until the date that is 90 days before the last day of the Term;
provided, however, that Lender shall have no obligation to request the issuance
of a Letter of Credit on or after the Commitment Termination Date or if at the
time of Borrower’s request for a Letter of Credit, all of the LC Conditions are
not satisfied as determined by Lender.  Lender’s agreement to request LC Issuer
to issue Letters of Credit is further subject to the following terms and
conditions:

 

(a)                             Lender’s willingness to use its reasonable
efforts to cause LC Issuer to issue any Letter of Credit is conditioned upon
(i) LC Issuer’s receipt of an LC Request and an LC Application with respect to
the requested Letter of Credit, as well as such other instruments and agreements
as LC Issuer may customarily require for issuance of a Letter of Credit of

 

2

--------------------------------------------------------------------------------


 

similar type and amount, and (ii) satisfaction of the LC Conditions; provided,
however, that Lender shall have no obligation to issue any Letter of Credit and
shall have no liability for any failure by LC Issuer to issue or LC Issuer’s
delay in issuing any Letter of Credit.

 

(b)                             Letters of Credit may be requested by Borrower
only (i) to support obligations of Borrower incurred in the Ordinary Course of
Business or (ii) for other purposes as Lender may approve from time to time in
writing.  The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Lender or LC Issuer.

 

(c)                              Borrower assumes all risks of the acts,
omissions or misuses of any Letter of Credit by the beneficiary.  In connection
with the issuance of any Letter of Credit, Lender shall not be responsible for
the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or any Documents; any
deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
Letter of Credit or the proceeds thereof; any payment by LC Issuer under a
Letter of Credit that was improperly made or any consequences arising from
causes beyond the control of Lender, including any act or omission of a
governmental authority.  Lender shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrower are discharged with
proceeds of any Letter of Credit.

 

(d)                             Borrower shall promptly comply with each LC
Document.  An Event of Default shall occur if Borrower fails to comply with any
covenant contained herein or in any LC Document at any time or if any
representation or warranty by Borrower in any LC Document is not true and
correct in all material respects when made or furnished (or deemed to be made or
furnished) under any LC Document.

 

3.             Reimbursement.  If LC Issuer honors any request for payment under
a Letter of Credit, Borrower shall pay to LC Issuer on the Reimbursement Date,
the amount paid under such Letter of Credit.  If Lender makes any payment to LC
Issuer under any Credit Support, Borrower shall pay to Lender, on the
Reimbursement Date, the amount paid by Lender under such Credit Support together
with interest at the interest rate applicable to Revolver Loans from the
Reimbursement Date until payment is actually made by Borrower.  The obligation
of Borrower to reimburse LC Issuer or Lender for any payment made under a Letter
of Credit or Credit Support shall be absolute, unconditional, irrevocable and
shall be paid without regard to any lack of validity or enforceability of any
Letter of Credit or any LC Document; or the

 

3

--------------------------------------------------------------------------------


 

existence of any claim, setoff, defense, counterclaim or other right that
Borrower may have at any time against the beneficiary or LC Issuer.  Borrower
shall be deemed to have requested a Revolver Loan in an amount necessary to pay
all amounts due Lender on any Reimbursement Date.

 

4.             Cash Collateral.  If any LC Credit Support Obligations, whether
or not then due or payable, shall for any reason be outstanding at any time
(a) that a Default or Event of Default exists, (b) that Availability is less
than zero, (c) on or after the effective date of termination of the Commitments,
or (d) within 30 days prior to the last day of the Term, then Borrower shall, at
Lender’s request, Cash Collateralize all LC Credit Support Obligations (whether
absolute or contingent at the time in question).  If Borrower fails to provide
Cash Collateral as required herein, Lender may advance, as one or more Revolver
Loans, the amount of Cash Collateral required.  Without limiting the foregoing,
on the effective date of the termination of the Commitments, all Obligations
shall be due and payable in full and on such date Borrower shall comply with the
terms of Section 3 of the Loan Agreement and shall either (a) Cash Collateralize
all LC Credit Support Obligations (whether absolute or contingent at the time in
question) or (b) cause to be issued a replacement letter of credit, which letter
of credit shall be in form and substance satisfactory to Lender and LC Issuer,
for each Letter of Credit outstanding on such date, and cause each Letter of
Credit to be returned to LC Issuer marked cancelled concurrently with the
issuance of each replacement letter of credit and such repayment in full of all
Obligations.

 

5.             Availability Reserve; Maximum Revolver Facility Amount.  The
Availability Reserve on any date shall be increased by an amount equal to the LC
Reserve on such date.  The Maximum Revolver Facility Amount shall not be
increased by the amount of the Letter of Credit Subline, and the aggregate
amount of all Revolver Loans and LC Credit Support Obligations outstanding on
any date shall not exceed the Maximum Revolver Facility Amount.

 

6.             Indemnification.  In addition to any other indemnity which
Borrower may have to any Indemnitee under the Loan Agreement or any of the other
Loan Documents and without limiting such other indemnification provisions,
Borrower hereby agrees to indemnify each of the Indemnitees from, and to defend
and hold each of the Indemnitees harmless against, any and all claims, demands,
liabilities, costs, actions, suits or proceedings that any one or more of them
may incur or be subject to as a consequence, directly or indirectly, of (a) the
issuance of, payment or failure to pay or any performance or failure to perform
under any Letter of Credit or any LC Document, (b) any suit, investigation or
proceeding as to which any Indemnitee may become a party to as a consequence,
directly or indirectly, of the issuance of any Letter of Credit or Credit
Support therefor or payment or failure to pay under such Letter of Credit or
Credit Support, and (c) any action, suit or other proceeding to recover, set
aside or reclaim any amount paid by or on behalf of Borrower, or from any
proceeds of the Collateral, to or for the benefit of any Indemnitee on account
of any of the LC Credit Support Obligations.  This indemnity shall survive Full
Payment of the Obligations and termination of the commitments under the Loan
Agreement.

 

7.             Letter of Credit Fees.  Borrower shall pay (a) to Lender, a fee
equal to the interest margin for Revolver Loans set forth in Item 8(b) of the
Terms Schedule multiplied by the average daily undrawn amount of all Letters of
Credit issued and outstanding pursuant to the Loan Documents, which fee shall be
payable monthly, in arrears, on the first day of each month; and (b) to LC
Issuer, for its own account, all fees, charges, costs and expenses associated
with the issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which fees, charges, costs and expenses

 

4

--------------------------------------------------------------------------------


 

shall be paid as and when incurred.  During an Event of Default, the fee payable
under clause (a) of this Section 7 shall be increased by 2.0% per annum.

 

[remainder of page left intentionally blank]

 

5

--------------------------------------------------------------------------------


 

The undersigned have executed this Letter of Credit Rider on the date first
written above.

 

 

 

BORROWERS:

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BROADWIND SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BROADWIND TOWERS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted in Atlanta, Georgia:

 

LENDER:

 

 

 

ALOSTAR BANK OF COMMERCE

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------